Exhibit 10.3
EXECUTION VERSION
INTERCREDITOR AGREEMENT
by and among
BANK OF AMERICA, N.A.,
as ABL Agent,
GA CAPITAL, LLC,
as Term Agent,
BORDERS GROUP, INC. and
BORDERS, INC.,
as Borrowers,
and
THE GUARANTORS PARTY HERETO
dated as of March 31, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page No.  
ARTICLE 1. DEFINITIONS
    2  
Section 1.1. UCC Definitions
    2  
Section 1.2. Other Definitions
    2  
Section 1.3. Rules of Construction
    20  
ARTICLE 2. LIEN PRIORITY
    21  
Section 2.1. Priority of Liens
    21  
Section 2.2. Waiver of Right to Contest Liens
    23  
Section 2.3. Remedies Standstill
    24  
Section 2.4. Release of Liens
    27  
Section 2.5. No New Liens
    28  
Section 2.6. Waiver of Marshalling
    29  
ARTICLE 3. ACTIONS OF THE PARTIES
    29  
Section 3.1. Certain Actions Permitted
    29  
Section 3.2. Agent for Perfection
    30  
Section 3.3. Sharing of Information and Access; Notices of Default
    30  
Section 3.4. Insurance
    31  
Section 3.5. No Additional Rights For the Credit Parties Hereunder
    32  
Section 3.6. Inspection and Access Rights
    32  
Section 3.7. Tracing of and Priorities in Proceeds
    34  
Section 3.8. Payments Over
    34  
Section 3.9. Legends
    34  
ARTICLE 4. APPLICATION OF PROCEEDS
    35  
Section 4.1. Application of Proceeds
    35  
Section 4.2. Specific Performance
    38  
ARTICLE 5. INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
    38  
Section 5.1. Notice of Acceptance and Other Waivers
    38  
Section 5.2. Modifications to ABL Documents and Term Documents
    40  
Section 5.3. Reinstatement and Continuation of Agreement
    43  
ARTICLE 6. INSOLVENCY PROCEEDINGS
    44  
Section 6.1. DIP Financing
    44  
Section 6.2. Relief From Stay
    45  
Section 6.3. No Contest; Adequate Protection
    45  
Section 6.4. Asset Sales
    47  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (Cont’d)

              Page No.  
Section 6.5. Separate Grants of Security and Separate Classification
    47  
Section 6.6. Enforceability
    48  
Section 6.7. ABL Obligations Unconditional
    48  
Section 6.8. Term Obligations Unconditional
    48  
Section 6.9. Reorganization Securities
    48  
Section 6.10. Rights as Unsecured Creditors
    48  
ARTICLE 7. MISCELLANEOUS
    48  
Section 7.1. Rights of Subrogation
    48  
Section 7.2. Further Assurances
    49  
Section 7.3. Representations
    49  
Section 7.4. Amendments
    49  
Section 7.5. Addresses for Notices
    50  
Section 7.6. No Waiver; Remedies
    50  
Section 7.7. Continuing Agreement, Transfer of Secured Obligations
    50  
Section 7.8. Governing Law; Entire Agreement
    51  
Section 7.9. Counterparts
    51  
Section 7.10. No Third Party Beneficiaries
    51  
Section 7.11. Headings
    51  
Section 7.12. Severability
    51  
Section 7.13. VENUE; JURY TRIAL WAIVER
    51  
Section 7.14. Intercreditor Agreement
    52  
Section 7.15. No Warranties or Liability
    52  
Section 7.16. Conflicts
    52  
Section 7.17. Information Concerning Financial Condition of the Credit Parties
    53  

ii



--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT
     THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of March 31, 2010 among (a) BANK OF AMERICA,
N.A., in its capacity as administrative agent (together with its successors and
assigns in such capacity, the “ABL Agent”) for (i) the financial institutions
party from time to time to the ABL Credit Agreement referred to below (such
financial institutions, together with their respective successors, assigns and
transferees, the “ABL Lenders”) and (ii) any ABL Hedging Affiliates and ABL Cash
Management Affiliates (each as defined below) (such ABL Hedging Affiliates and
ABL Cash Management Affiliates, together with the ABL Agent and the ABL Lenders,
the “ABL Secured Parties”), and (b) GA CAPITAL, LLC, in its capacity as
administrative agent (together with its successors and assigns in such capacity,
the “Term Agent”) for the financial institutions party from time to time to the
Term Loan Agreement referred to below (such financial institutions, together
with their respective successors, assigns and transferees, the “Term Lenders”
and together with the Term Agent and the Term Lenders, the “Term Secured
Parties”), and acknowledged by (c) BORDERS GROUP, INC. (“BGI”), a Michigan
corporation, and BORDERS, INC., a Colorado corporation (“Borders”), and (d) each
of the Borrowers’ affiliates which are signatories to this Agreement.
RECITALS
     A. Pursuant to that certain Third Amended and Restated Revolving Credit
Agreement dated as of the date hereof, by and among the ABL Borrowers, the ABL
Guarantors (as hereinafter defined), the ABL Lenders and the ABL Agent (as such
agreement may be amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms hereof, the “ABL Credit Agreement”), the
ABL Lenders have agreed to make certain loans and other financial accommodations
to or for the benefit of BGI and Borders (each individually, an “ABL Borrower”
and collectively, the “ABL Borrowers”).
     B. Pursuant to the guaranties contained in Section 6 of the ABL Credit
Agreement (as the same may be amended, supplemented, restated and/or otherwise
modified in accordance with the terms hereof, collectively, the “ABL Guaranty”)
by the ABL Borrowers and the ABL Guarantors in favor of the ABL Secured Parties,
the ABL Borrowers and the ABL Guarantors have agreed to guarantee, inter alia,
the payment and performance of the ABL Borrowers’ obligations under the ABL
Documents (as hereinafter defined) as provided in the ABL Guaranty.
     C. To secure the obligations of the ABL Borrowers and the ABL Guarantors
(the ABL Borrowers, the ABL Guarantors and each other direct or indirect
subsidiary or parent of the ABL Borrowers or any of their affiliates that is now
or hereafter becomes a party to any ABL Document, collectively, the “ABL Credit
Parties”) under and in connection with the ABL Documents, the ABL Credit Parties
have granted to the ABL Agent (for the benefit of the ABL Secured Parties) Liens
on the Collateral (as hereinafter defined).
     D. Pursuant to that certain Term Loan Agreement dated as of the date
hereof, by and among BGI and Borders (each in its respective capacity as a
borrower under such Term Loan Agreement, a “Term Borrower”) and collectively,
the “Term Borrowers”), the Term

 



--------------------------------------------------------------------------------



 



Guarantors (as hereinafter defined), the Term Lenders and the Term Agent (as
such agreement may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms hereof, the “Term Loan Agreement”),
the Term Lenders have agreed to make certain loans to the Term Borrowers.
     E. Pursuant to the guaranties contained in Section 6 of the Term Loan
Agreement (as the same may be amended, supplemented, restated and/or otherwise
modified in accordance with the terms hereof, collectively, the, “Term
Guaranty”) by the Term Guarantors in favor of the Term Secured Parties, the Term
Guarantors have agreed to guarantee, inter alia, the payment and performance of
the Term Borrowers’ obligations under the Term Documents (as hereinafter
defined).
     F. As a condition to the effectiveness of the Term Loan Agreement and to
secure the obligations of the Term Borrowers and the Term Guarantors (the Term
Borrowers, the Term Guarantors and each other direct or indirect subsidiary or
parent of the Term Borrowers or any of their affiliates that is now or hereafter
becomes a party to any Term Document, collectively, the “Term Credit Parties”)
under and in connection with the Term Documents, the Term Credit Parties have
granted to the Term Agent (for the benefit of the Term Secured Parties) Liens on
the Collateral.
     G. Each of the ABL Agent (on behalf of the ABL Secured Parties) and the
Term Agent (on behalf of the Term Secured Parties) and, by their acknowledgment
hereof, the ABL Credit Parties and the Term Credit Parties, desire to agree to
the relative priority of Liens on the Collateral and certain other rights,
priorities and interests as provided herein.
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:
ARTICLE 1.
DEFINITIONS
     Section 1.1. UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Financial Assets, Fixtures, General Intangibles, Goods, Instruments,
Inventory, Investment Property, Letter-of-Credit Rights, Payment Intangibles,
Proceeds, Promissory Notes, Records, Securities Accounts, Security, Security
Entitlements, Supporting Obligations and Tangible Chattel Paper.
     Section 1.2. Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:
     “ABL Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successor thereto as well
as any Person designated as the “Agent” or “Administrative Agent” under any ABL
Credit Agreement.
     “ABL Borrowers” and “ABL Borrower” shall have the meaning assigned to such
terms in the recitals to this Agreement.

2



--------------------------------------------------------------------------------



 



     “ABL Borrowing Base” shall mean, as of any date of determination thereof,
the “Aggregate Borrowing Base” as defined in the ABL Credit Agreement.
     “ABL Cash Management Affiliate” shall mean any ABL Agent, ABL Lender or any
Affiliate of an ABL Lender or ABL Agent that provides Cash Management Services
to any of the ABL Credit Parties with the obligations of such ABL Credit Parties
thereunder being secured by one or more ABL Collateral Documents, together with
their respective successors, assigns and transferees.
     “ABL Collateral Documents” shall mean all “Security Documents” as defined
in the ABL Credit Agreement, and all other security agreements, mortgages, deeds
of trust and other security documents executed and delivered in connection with
the ABL Documents, in each case as the same may be amended, supplemented,
restated or otherwise modified from time to time.
     “ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and shall include any other agreement extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the ABL Obligations in accordance with the terms hereof,
whether by the same or any other agent, lender or group of lenders and whether
or not increasing the amount of any Indebtedness that may be incurred
thereunder; provided that the principal amount of loans and outstanding amount
of letters of credit made, issued or incurred pursuant to the ABL Documents
shall not exceed the result of (a) $970,500,000, plus (b) an increase in the
committed amount thereunder after March 31, 2011 in an amount not to exceed
$100,000,000, minus (c) any permanent commitment reductions thereunder, so long
as any repayments to be made in connection with such commitment reductions have
been made.
     “ABL Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.
     “ABL Documents” shall mean the ABL Credit Agreement, the ABL Guaranty, the
ABL Collateral Documents, all Hedging Agreements between any ABL Credit Party
and any ABL Hedging Affiliate, all Cash Management Services Agreements between
any ABL Credit Party and any ABL Cash Management Affiliate, those other
ancillary agreements as to which any ABL Secured Party is a party or a
beneficiary and all other related agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any ABL Credit Party
or any of its respective Subsidiaries or Affiliates, and delivered to the ABL
Agent or any other ABL Secured Party, in connection with any of the foregoing or
any ABL Credit Agreement, in each case as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
hereof.
     “ABL Event of Default” shall mean an Event of Default as defined in the ABL
Credit Agreement.
     “ABL Guarantors” shall mean the collective reference to (i) the ABL
Borrowers, (ii) BGP (UK) Limited, a company with limited liability incorporated
under the laws of England and Wales, (iii) Borders Direct, LLC, a Virginia
limited liability company, (iv) Borders Properties, Inc., a Delaware
corporation, (v) Borders International Services, Inc., a Michigan corporation,

3



--------------------------------------------------------------------------------



 



and (vi) any other Subsidiary of BGI and any other Person who becomes a
guarantor of the ABL Obligations.
     “ABL Guaranty” shall have the meaning assigned to that term in the recitals
to this Agreement and shall also include any further guaranty made by an ABL
Guarantor guaranteeing, inter alia, the payment and performance of the ABL
Obligations.
     “ABL Hedging Affiliate” shall mean any ABL Agent, ABL Lender or any
Affiliate of any ABL Lender or ABL Agent that has entered into a Hedging
Agreement with an ABL Credit Party with the obligations of such ABL Credit Party
thereunder being secured by one or more ABL Collateral Documents, together with
their respective successors, assigns and transferees.
     “ABL Lenders” shall have the meaning assigned to that term in the
introduction to this Agreement, as well as any Person designated as a “Lender”
under any ABL Credit Agreement.
     “ABL Obligations” shall mean all obligations (including all “Borrower
Obligations” and “Obligations” under and as defined in the ABL Credit Agreement)
of every nature of each ABL Credit Party from time to time owed to the ABL
Secured Parties, or any of them, under any ABL Document, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such ABL Credit Party, would have accrued on any ABL
Obligation), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, Cash Management Services, fees,
expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of the ABL Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time. ABL
Obligations shall not include interest, costs, advances, fees, expenses or
indemnities (including legal fees and disbursements) incurred in respect of the
ABL Credit Agreement and the other ABL Documents to the extent the ABL Agent’s
or any ABL Secured Party’s claim therefor is not allowed in any Insolvency
Proceeding.
     “ABL Priority Collateral” shall mean all Collateral consisting of the
following (including for the avoidance of doubt, any such assets that, but for
the application of Section 552 of the Bankruptcy Code (or any similar provision
of any foreign Debtor Relief Laws), would be ABL Priority Collateral):
     (1) all Accounts, other than Accounts which constitute Proceeds of Term
Priority Collateral;
     (2) all Chattel Paper (including Tangible Chattel Paper and Electronic
Chattel Paper), other than Chattel Paper which constitutes Proceeds of Term
Priority Collateral;
     (3) all (x) Deposit Accounts (other than Term Loan Priority Accounts) and
money and all cash, cash equivalents, checks, other negotiable instruments,
funds and other evidences of payments held therein not constituting Term
Priority Collateral or the Proceeds thereof, and (y) Securities Accounts (other
than Term Loan Priority Accounts), Security Entitlements and Securities credited
to such a Securities Account, other than Term Priority Collateral, and, in each
case, all cash, cash equivalents, checks and other property held therein or
credited thereto not constituting Term Priority Collateral or Proceeds thereof;

4



--------------------------------------------------------------------------------



 



     (4) all Inventory;
     (5) all cash, cash equivalents and money not constituting Term Priority
Collateral or Proceeds thereof;
     (6) all Documents, General Intangibles (including, without limitation, all
Payment Intangibles but excluding, subject to clause (7) below, all Intellectual
Property), Instruments not constituting Term Priority Collateral or Proceeds
thereof (including Promissory Notes not constituting Term Priority Collateral or
Proceeds thereof), Commercial Tort Claims not constituting Term Priority
Collateral or Proceeds thereof and Goods (other than Equipment and Fixtures),
and Investment Property (other than the Capital Stock of Paperchase, Borders
Superstores, Kobo and Borders Direct);
     (7) upon satisfaction of the IP Subordination Conditions, the Intellectual
Property;
     (8) to the extent relating to any of the items referred to in the preceding
clauses (1) through (7) constituting ABL Priority Collateral, all Supporting
Obligations, Letter-of-Credit Rights and rights under contracts for sale;
provided that to the extent any of the foregoing also relates to Term Priority
Collateral only that portion related to the items referred to in the preceding
clauses (1) through (7) shall be included in the ABL Priority Collateral;
     (9) all books, Records and information not constituting Term Priority
Collateral or Proceeds thereof, and all rights of access to such books, Records,
and information relating to the items referred to in the preceding clauses
(1) through (8) constituting ABL Priority Collateral (including all books,
databases, engineer drawings, and Records, whether tangible or electronic, which
contain any information relating to any of the items referred to in the
preceding clauses (1) through (8)); provided that the Term Agent shall be
entitled to a copy of all such books, Records and information; and
     (10) all liens, collateral security, guarantees, rights (including the
right of stoppage in transit), remedies, privileges, and insurance policies and
certificates with respect to any of the foregoing, all products, Proceeds,
substitutions, and accessions of or to any of the foregoing and all cash, cash
equivalents, checks, negotiable instruments, money, insurance proceeds
(including, without limitation, proceeds of fire and credit insurance, business
interruption insurance, refunds, and premium rebates), Instruments, Accounts,
Chattel Paper, Securities, Securities Entitlements, Financial Assets and Deposit
Accounts in each case received as Proceeds of any of the foregoing (such
Proceeds, “ABL Priority Proceeds”).
     “ABL Recovery” shall have the meaning set forth in Section 5.3(a).
     “ABL Remedies Exercise Date” shall mean the date following the Remedy
Standstill Period and identified in the prior written notice delivered by the
ABL Agent to the Term Agent as provided in Section 2.3, provided that the ABL
Remedies Exercise Date shall not be deemed to have occurred if prior to the
expiration of the Remedy Standstill Period the Term Agent is

5



--------------------------------------------------------------------------------



 



diligently pursuing in good faith the exercise of its enforcement rights and
remedies against all or a material portion of the Term Priority Collateral.
     “ABL Secured Parties” shall have the meaning to that term in the
introduction to this Agreement.
     “Affiliate” shall mean, any Person which, directly or indirectly, Controls,
is Controlled by or is under common Control with any Person.
     “Agent(s)” means individually the ABL Agent or the Term Agent and
collectively means both the ABL Agent and the Term Agent.
     “Agreement” shall have the meaning assigned to that term in the
introduction to this Agreement.
     “Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.
     “BGI” shall have the meaning assigned to that term in the introduction to
this Agreement.
     “Borders” shall have the meaning assigned to that term in the introduction
to this Agreement.
     “Borders Direct” means Borders Direct, LLC, a Virginia limited liability
company.
     “Borders Superstores” means Borders Superstores (UK) Limited, a company
with limited liability incorporated under the laws of England and Wales.
     “Borrower” shall mean any of the ABL Borrowers and the Term Borrowers.
     “Borrowing Base Report” shall have the meaning assigned to that term in the
ABL Credit Agreement.
     “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed (or are in fact closed).
     “Capitalized Lease” shall mean any lease under which BGI or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with generally accepted accounting
principles.
     “Capital Stock” shall mean, any and all shares, interests, participations
or other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

6



--------------------------------------------------------------------------------



 



     “Cash Management Services” shall have the meaning provided in the ABL
Credit Agreement.
     “Cash Management Services Agreement” shall mean any agreement pursuant to
which an ABL Cash Management Affiliate agrees to provide Cash Management
Services.
     “Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to the ABL Agent or the Term Agent under any of the ABL Collateral
Documents or the Term Collateral Documents, together with all rents, issues,
profits, products and Proceeds thereof.
     “Control” shall mean the possession, directly or indirectly, of the power
(a) to vote five percent (5%) or more of the Capital Stock (on a fully diluted
basis) of such Person having ordinary voting power for the election of
directors, managing members or general partners (as applicable); or (b) to
direct or cause the direction of the management and policies of such Person,
(whether by contract or otherwise). The terms “Controlling” and “Controlled”
have meanings correlative thereto.
     “Control Collateral” shall mean any Collateral consisting of any
Certificated Security (as defined in Section 8-102 of the Uniform Commercial
Code), Investment Property, Deposit Account, Instruments and any other
Collateral (a) as to which a Lien may be perfected through possession or control
by the secured party, or any agent therefor or (b) subject to a landlord waiver,
bailee waiver, freight forwarder agreement, or similar collateral agreement.
     “Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Credit Party or that such Credit Party otherwise has the
right to license, or granting any right to any Credit Party under any Copyright
now or hereafter owned by any third party, and all rights of such Credit Party
under any such agreement.
     “Copyrights” shall mean all of the following now owned or hereafter
acquired by or assigned to any Credit Party: (a) all copyright rights in any
work subject to the copyright laws of the United States or any other country,
whether as author, assignee, transferee or otherwise, whether registered or
unregistered and whether published or unpublished, (b) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office
and all (i) rights and privileges arising under applicable law with respect to
such Credit Party’s use of such copyrights, (ii) reissues, renewals,
continuations and extensions thereof and amendments thereto, (iii) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect thereto, including damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.
     “Credit Documents” shall mean the ABL Documents and the Term Documents.
     “Credit Parties” shall mean the ABL Credit Parties and the Term Credit
Parties.

7



--------------------------------------------------------------------------------



 



     “Debtor Relief Laws” shall mean the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “DIP Financing” shall have the meaning set forth in Section 6.1(a).
     “Discharge of ABL Obligations” shall mean (a) the payment in full in cash
of all outstanding ABL Obligations excluding contingent indemnity obligations
with respect to then unasserted claims but including, with respect to amounts
available to be drawn under outstanding letters of credit issued thereunder (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit), the cancellation of such letters of credit or
the delivery or provision of money or backstop letters of credit in respect
thereof in compliance with the terms of any ABL Credit Agreement and (b) the
termination of all commitments to extend credit under the ABL Documents. If, at
any time prior to or simultaneously with the occurrence of the Discharge of ABL
Obligations, the Credit Parties enter into (x) any refinancing of the ABL
Obligations, which refinancing is permitted under the terms of this Agreement or
(y) DIP Financing provided by one or more of the ABL Lenders and the ABL Agent
to one or more Credit Parties and such DIP Financing is entered into in
accordance with Section 6.1, then, in each case, the Discharge of ABL
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement.
     “Discharge of Term Obligations” shall mean the payment in full in cash of
all outstanding Term Obligations (other than contingent indemnity obligations
with respect to then unasserted claims). If, at any time prior to or
simultaneously with the occurrence of the Discharge of Term Obligations, the
Credit Parties enter into any refinancing of the Term Obligations, which
refinancing is permitted under the terms of this Agreement, then the Discharge
of Term Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement.
     “Domain Names” shall mean all Internet domain names and associated URL
addresses in or to which any Credit Party now or hereafter has any right, title
or interest.
     “Enforcement Notice” shall mean a written notice delivered by either the
ABL Agent or the Term Agent to the other announcing that an Enforcement Period
has commenced.
     “Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or the Term Agent of an Enforcement Notice from the other
and continuing until the earliest of (a) in case of an Enforcement Period
commenced by the Term Agent, the Discharge of Term Obligations, (b) in the case
of an Enforcement Period commenced by the ABL Agent, the Discharge of ABL
Obligations, or (c) the ABL Agent or the Term Agent (as applicable) terminates,
or agrees in writing to terminate, the Enforcement Period.
     “Event of Default” shall mean an Event of Default as defined in the ABL
Credit Agreement or the Term Loan Agreement, as applicable.

8



--------------------------------------------------------------------------------



 



     “Excess ABL Obligations” shall mean ABL Obligations constituting (a) the
aggregate outstanding principal amount of loans and outstanding amount of
letters of credit made, issued or incurred pursuant to the ABL Documents in
excess of the Maximum ABL Facility Amount and any interest, fees or
reimbursement obligations accrued on or with respect to such amounts, (b) Hedge
Obligations, (c) Excess Purchase Card Obligations, and (d) any commitment
termination fee, early termination fee or prepayment fee payable under the ABL
Credit Agreement.
     “Excess Availability” shall have the meaning assigned to that term in the
ABL Credit Agreement.
     “Excess Purchase Card Obligations” shall mean (a) at any time that a
Purchase Card Reserve is required to be implemented in accordance with the terms
of the ABL Credit Agreement, the amount by which purchase card obligations of
the Credit Parties exceed the amount of any such reserve actually implemented
and (b) at all other times, the amount by which purchase card obligations of the
Credit Parties exceed $12,000,000.
     “Excess Term Obligations” shall mean Term Obligations constituting (a) the
aggregate outstanding principal amount of loans made pursuant to the Term
Documents in excess of the Maximum Term Loan Facility Amount and any interest,
fees or reimbursement obligations accrued on or with respect to such amounts and
(b) any commitment termination fee, early termination fee, make-whole payment or
prepayment fee payable under the Term Loan Agreement.
     “Exercise of Any Secured Creditor Remedies” or “Exercise of Secured
Creditor Remedies” shall mean, except as otherwise provided in the final
sentence of this definition:
     (a) the taking by any Secured Party of any action to enforce or realize
upon any Lien in the Collateral, including the institution of any foreclosure
proceedings or the noticing of any public or private sale pursuant to Article 9
of the Uniform Commercial Code or other applicable law or, in the case of a
Guarantor which is a company to which Schedule B1 of the UK Insolvency Act 1986
applies, the appointment of an administrator under Schedule B1 of that Act;
     (b) the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien in the Collateral under any of the Credit
Documents, under applicable law, in an Insolvency Proceeding or otherwise,
including the election to or appropriate any of the Collateral in satisfaction
of a Lien or in the case of a Guarantor which is a company to which Schedule B1
of the UK Insolvency Act 1986 applies, the appointment of an administrator under
Schedule B1 of that Act;
     (c) the taking of any action by any Secured Party or the exercise of any
right or remedy by any Secured Party in respect of the collection on, set off
against, marshaling of, injunction respecting or foreclosure on the Collateral
or the Proceeds thereof, except ordinary course netting and setoff arrangements
in connection with periodic settlements but not termination payments with
respect to Hedging Agreements between any ABL Credit Party and any ABL Hedging
Affiliate and ordinary course offsets of fees and expenses of account banks,
chargebacks and collections of checks and

9



--------------------------------------------------------------------------------



 



similar arrangements in connection with Cash Management Services Agreements
between any ABL Credit Party and any ABL Cash Management Affiliate;
     (d) the appointment on the application of a Secured Party, of a receiver,
receiver and manager, or interim receiver of all or part of the Collateral;
     (e) the sale, lease, license, or other disposition of all or any portion of
the Collateral by private or public sale conducted by a Secured Party or any
other means at the direction of a Secured Party permissible under applicable
law;
     (f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law in respect of the Collateral; and
     (g) the exercise by a Secured Party of any voting rights relating to any
Capital Stock included in the Collateral.
For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) acceleration by the relevant
Secured Parties of the maturity of the ABL Obligations or the Term Obligations,
as the case may be, (ii) the filing of a proof of claim in any Insolvency
Proceeding or seeking adequate protection, (iii) the exercise of rights by the
ABL Agent upon the occurrence of a Cash Dominion Event (as defined in the ABL
Credit Agreement), including, without limitation, the notification of account
debtors, depository institutions or any other Person to deliver Proceeds of
Collateral to the ABL Agent, (iv) the consent by the ABL Agent to a store
closing sale, going out of business sale or other disposition by any Credit
Party of any of the ABL Priority Collateral, (v) the reduction of advance rates
or sub-limits by the ABL Agent and the ABL Lenders, or (vi) the imposition of
Landlord Lien Reserves, Shrink Reserves and/or Other Reserves (in each case, as
defined in the ABL Credit Agreement) by the ABL Agent or other limitations on
availability provided under the ABL Credit Agreement.
     “Governmental Authority” shall mean any foreign, federal, state, regional,
local, municipal or other government, or any department, commission, board,
bureau, agency, public authority or instrumentality thereof, or any court or
arbitrator.
     “Guarantor” shall mean any of the ABL Guarantors or Term Guarantors.
     “Hedge Obligations” shall mean an amount equal to 100% of the Swap
Termination Value and any other obligations with respect to Hedging Agreements.
     “Hedging Agreement” shall have the meaning assigned to that term in the ABL
Credit Agreement.
     “Inadvertent Overadvance Amounts” shall mean the aggregate amount of all
Overadvances resulting from any and all Inadvertent Overadvances.
     “Inadvertent Overadvance Period” shall mean the period of time following
the occurrence of an Inadvertent Overadvance and continuing until such time as
no Inadvertent

10



--------------------------------------------------------------------------------



 



Overadvance is outstanding; provided that any repayments with respect to such
Overadvances shall be applied first to Inadvertent Overadvances and second to
Protective Overadvances.
     “Inadvertent Overadvances” shall mean the funding of any loan or advance
under the ABL Credit Agreement or the issuance, renewal or amendment of a Letter
of Credit by an Issuing Bank which did not result in an Overadvance when made
based upon the most recent Borrowing Base Report received by the ABL Agent prior
to such funding or issuance, renewal or amendment of a Letter of Credit but
which has, on the relevant date of determination, become an Overadvance as the
result of circumstances beyond the reasonable control of the ABL Agent or the
ABL Secured Parties (including as the result of the entry of an adverse order
for use of cash collateral by the United States Bankruptcy Court as to which the
ABL Agent, on behalf of the ABL Secured Parties, has contested in good faith),
including (i) a decline in the value of the ABL Borrowing Base or the
Collateral, (ii) errors or fraud on a Borrowing Base Report, (iii) components of
the ABL Borrowing Base on any date thereafter being deemed ineligible, (iv) the
return of uncollected checks or other items of payment applied to the reduction
of Loans (as defined in the ABL Credit Agreement) or other similar involuntary
or unintentional actions, (v) the imposition of any reserve or a reduction in
advance rates after the funding of any loan or advance or the issuance, renewal
or amendment of a Letter of Credit by an Issuing Bank or (vi) any other
circumstance beyond the reasonable control of the ABL Agent or the ABL Secured
Parties that results in the reduction of the net orderly liquidation value of
the ABL Borrowing Base.
     “Indebtedness” shall mean, as to any Person and whether recourse is secured
by or is otherwise available against all or only a portion of the assets of such
Person and whether or not contingent, but without duplication:
     (a) every obligation of such Person for money borrowed,
     (b) every obligation of such Person evidenced by bonds, debentures, notes
or other similar instruments, including obligations incurred in connection with
the acquisition of property, assets or businesses,
     (c) every reimbursement obligation of such Person with respect to letters
of credit, bankers’ acceptances or similar facilities issued for the account of
such Person,
     (d) every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith),
     (e) every obligation of such Person under any Capitalized Lease,
     (f) every obligation of such Person under any Synthetic Lease,
     (g) all sales by such Person of (i) accounts or general intangibles for
money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the

11



--------------------------------------------------------------------------------



 



disposition of the business operations of such Person relating thereto or a
disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation of such Person to pay any
discount, interest, fees, indemnities, penalties, recourse, expenses or other
amounts in connection therewith,
     (h) every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of Capital Stock issued by such Person or any rights measured by the
value of such Capital Stock,
     (i) every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),
     (j) every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law, and
     (k) every obligation, contingent or otherwise, of such Person guaranteeing,
or having the economic effect of guaranteeing or otherwise acting as surety for,
any obligation of a type described in any of clauses (a) through (j) (the
“primary obligation”) of another Person (the “primary obligor”), in any manner,
whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation,
(ii) to purchase property, securities or services for the purpose of assuring
the payment of such primary obligation, or (iii) to maintain working capital,
equity capital or other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such primary
obligation.
     The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with generally accepted
accounting principles, (u) any Capitalized Lease shall be the principal
component of the aggregate of the rentals obligation under such Capitalized
Lease payable over the term thereof that is not subject to termination by the
lessee, (v) any sale of receivables shall be the amount of unrecovered capital
or principal investment of the purchaser (other than BGI or any of its
wholly-owned Subsidiaries) thereof, excluding amounts representative of yield or
interest earned on such investment, (w) any Synthetic Lease shall be the
stipulated loss value, termination value or other equivalent amount, (x) any
derivative contract shall be the maximum amount of any termination or loss
payment required to be paid by such Person if such derivative contract were, at
the time of determination, to be terminated by reason of any event of default or
early termination event thereunder, whether or not such event of default or
early termination event has in fact occurred, (y) any equity related purchase
obligation shall be the maximum fixed

12



--------------------------------------------------------------------------------



 



redemption or purchase price thereof inclusive of any accrued and unpaid
dividends to be comprised in such redemption or purchase price and (z) any
guaranty or other contingent liability referred to in clause (k) shall be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty or other contingent obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
     “Insolvency Proceeding” shall mean (a) any case, action or proceeding
before any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, administration, receivership,
dissolution, winding-up or relief of debtors, or (b) any general assignment for
the benefit of creditors, composition, marshalling of assets for creditors or
other similar arrangement in respect of its creditors generally or any
substantial portion of its creditors; in each case covered by clauses (a) and
(b) undertaken under any Debtor Relief Laws.
     “Intellectual Property” shall mean all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Credit Party,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, Trade
Secrets, Domain Names, confidential and proprietary information, including,
without limitation, all trade secrets, technology, ideas, know-how, formulae and
customer lists, any and all intellectual property rights in computer software
and computer software products (including, without limitation, source codes,
object codes, data and related documentation), any and all design rights owned
or used by such Credit Party, all other intellectual property rights of every
description as set forth in the ABL Documents or the Term Documents as in effect
as of the date hereof. For the avoidance of doubt, any Collateral to which
Intellectual Property is affixed or applied but does not otherwise constitute
intellectual property in accordance with this definition shall not be deemed to
be Intellectual Property.
     “IP Subordination Conditions” shall have the meaning assigned to that term
in the ABL Credit Agreement, as in effect as of the date hereof.
     “Issuing Bank” shall have the meaning assigned to that term in the ABL
Credit Agreement.
     “Kobo” means Kobo Inc., a corporation incorporated under the laws of
Ontario, Canada.
     “Lender(s)” means individually, the ABL Lenders or the Term Lenders and
collectively means all of the ABL Lenders and the Term Lenders.
     “Letter of Credit” shall have the meaning assigned to that term in the ABL
Credit Agreement.
     “License” means any Patent License, Trade Secret License, Trademark
License, Copyright License or other license or sublicense agreement to which any
Credit Party is a party.
     “Lien” shall mean, with respect to any asset, any mortgage, deed of trust,
security interest, charge, pledge, hypothecation, assignment, attachment,
deposit arrangement, encumbrance, lien (statutory, judgment or otherwise, but
excluding any right of set off arising by operation of law or pursuant to
agreements entered into in the ordinary course of business), or

13



--------------------------------------------------------------------------------



 



other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale) or other title retention agreement,
any Capitalized Lease, any Synthetic Lease, any financing lease involving
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the Uniform Commercial Code or comparable law of
any jurisdiction in respect of the foregoing.
     “Lien Priority” shall mean with respect to any Lien of the ABL Secured
Parties or the Term Secured Parties in the Collateral, the order of priority of
such Lien as specified in Section 2.1.
     “Maximum ABL Facility Amount” shall mean, on any date of determination
thereof, an amount equal to the lesser of (a) the result of (i) the ABL
Borrowing Base, minus (ii) the Minimum Excess Availability Amount, plus (iii)
(A) if no Inadvertent Overadvance Period exists with respect to the Borrowers,
Protective Overadvances in an amount up to the greater of (x) five percent (5%)
of the ABL Borrowing Base and (y) with respect to any Protective Overadvance to
fund payroll, the aggregate amount required to fund payroll requests of the
Borrowers and the Guarantors for a two-week period, or (B) if an Inadvertent
Overadvance Period exists with respect to the Borrowers, the sum of
(1) Protective Overadvances in an amount up to the greater of (I) five percent
(5%) of the ABL Borrowing Base and (II) with respect to any Protective
Overadvance to fund payroll, the aggregate amount required to fund payroll
requests of the Borrowers and the Guarantors for a two-week period, plus (2) the
Inadvertent Overadvance Amounts, and (b) $970,500,000; provided, however, that
at any time after March 31, 2011, the amount in this clause (b) may be increased
by an amount not to exceed $100,000,000 with respect to any increase in the
commitments under the ABL Credit Agreement; and provided, further, however, that
such amount shall be reduced on a dollar-for-dollar basis for all permanent
reductions of the commitments to extend credit under the ABL Documents, so long
as any repayments to be made in connection with such commitment reductions have
been made.
     Notwithstanding anything in this definition to the contrary, the ABL Agent
and the ABL Secured Parties hereby agree that upon the occurrence of (i) a store
closing, going-out-of-business or similar sale by the Credit Parties, in each
case, of all or substantially all of their retail operations or inventory,
(ii) a foreclosure by the ABL Agent of its Liens on a material portion of the
Collateral, or (iii) a disposition of a material portion of the Collateral by
the ABL Agent as a result of the cessation of retail operations at all or
substantially all stores, excluding force majeure or ordinary course of business
temporary closures, the commitments under the ABL Credit Agreement shall be
permanently reduced by an amount equal to the net proceeds received and applied
to the repayment of loans under the ABL Credit Agreement from such sale or
disposition.
     “Maximum Term Loan Facility Amount” shall mean the principal amount of
$90,000,000 (excluding interest that has been capitalized and added to such
principal amount) minus the amount of any permanent repayment of the Term
Obligations made after the date hereof.
     “Minimum Excess Availability Amount” shall mean that amount of Excess
Availability at all times required to be maintained by the Term Credit Parties
pursuant to Section 10.1 (Minimum Excess Availability) of the Term Loan
Agreement.

14



--------------------------------------------------------------------------------



 



     “Overadvance” shall have the meaning assigned to that term in the ABL
Credit Agreement.
     “Paperchase” means Paperchase Products Limited, a company with limited
liability organized under the laws of England and Wales.
     “Party” shall mean the ABL Agent or the Term Agent, and “Parties” shall
mean both the ABL Agent and the Term Agent.
     “Patent License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Credit Party or that any Credit
Party otherwise has the right to license, is in existence, or granting to any
Credit Party any right to make, use or sell any invention on which a Patent, now
or hereafter owned by any third party, is in existence, and all rights of any
Credit Party under any such agreement.
     “Patents” shall mean all of the following now owned or hereafter acquired
by any Credit Party: (a) all letters patent of the United States or the
equivalent thereof in any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country and (b)(i) rights and privileges arising
under applicable law with respect to such Credit Party’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, (iv) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.
     “Person” shall mean an individual, corporation, limited liability company,
partnership, limited liability partnership, trust, other unincorporated
association, business, or other legal entity, and any Governmental Authority.
     “Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.
     “Property” shall mean any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
     “Protective Overadvances” shall mean an Overadvance which the ABL Agent in
its reasonable business judgment in the performance of its duties under the ABL
Credit Agreement, determines to be necessary or desirable to, directly or
indirectly, (i) maintain, protect or preserve the value of the Collateral and/or
the ABL Agent’s rights therein as determined in the discretion of the ABL Agent,
including to preserve the Credit Parties’ business assets and infrastructure
(such as the payment of insurance premiums, taxes, necessary suppliers, rent and
payroll), (ii) commence the Exercise of Any Secured Creditor Remedies,
(iii) fund an orderly liquidation or wind-down of the Credit Parties’ assets or
business or an Insolvency Proceeding (whether or not

15



--------------------------------------------------------------------------------



 



occurring prior to or after the commencement of an Insolvency Proceeding), or
(iv) enhance the likelihood, or maximize, the repayment of the ABL Obligations.
     “Purchase Card Reserve” shall have the meaning assigned to that term in the
ABL Credit Agreement.
     “Remedy Standstill Period” shall mean, so long as no Insolvency Proceeding
has been commenced by or against any Credit Party, (a) with respect to a Term
Loan Event of Default, the period commencing on the date of the ABL Agent’s
receipt of written notice from the Term Agent that a Term Loan Event of Default
has occurred and is continuing and that the Term Agent intends to commence the
Exercise of Secured Creditor Remedies, and ending on earlier to occur of (i) the
date which is forty-five (45) days (or, with respect to a Specified Event of
Default, thirty (30) days) after receipt of such notice and (ii) the date on
which the Discharge of ABL Obligations has occurred, and (b) with respect to an
ABL Event of Default, the period commencing on the date of the Term Agent’s
receipt of written notice from the ABL Agent that an ABL Event of Default has
occurred and is continuing and that the ABL Agent intends to commence the
Exercise of Secured Creditor Remedies, and ending on the earlier to occur of
(i) the date which is forty-five (45) days (or, with respect to a Specified
Event of Default, thirty (30) days) after receipt of such notice and (ii) the
date on which the Discharge of Term Obligations has occurred. Such written
notice from the Term Agent to the ABL Agent, or from the ABL Agent to the Term
Agent, as the case may be, shall reference this Agreement, declare a “Remedy
Standstill Period” to commence and certify whether (i) the “Obligations” under
and as defined in the Term Loan Agreement or the ABL Credit Agreement, as the
case may be, are then due and payable in full (whether as a result of
acceleration hereof or otherwise) in accordance with the terms of the Term Loan
Agreement or the ABL Credit Agreement, as the case may be, and the Term Agent or
the ABL Agent, as the case may be, intends to commence the Exercise of Secured
Creditor Remedies or (ii) the Term Agent or the ABL Agent, as the case may be,
intends to commence the Exercise of Secured Creditor Remedies.
     “Seasonal Availability Requirement” shall have the meaning assigned to that
term in the Term Loan Agreement.
     “Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.
     “Specified Event of Default” shall mean (a) any ABL Event of Default under
Sections 13.1(a), 13.1(b), 13.1(c) (with respect to Sections 8.4 and 8.15
referenced therein) or 13.1(e) (with respect to Borrowing Base Reports) of the
ABL Credit Agreement, and (b) any Term Event of Default under Sections 13.1(a),
13.1(b), 13.1(c) (with respect to Sections 8.4 and 8.15 referenced therein) or
13.1(e) (with respect to Borrowing Base Reports) of the Term Loan Agreement.
     “Subsidiary” shall mean with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with generally accepted accounting
principles as of such date, as well as any other corporation, limited liability
company, partnership, association or other entity (a) of which securities or
other ownership interests

16



--------------------------------------------------------------------------------



 



representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.
     “Synthetic Lease” means any lease of goods or other property, whether real
or personal, which is treated as an operating lease under generally accepted
accounting principles and as a loan or financing for U.S. income tax purposes.
     “Term Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successor thereto as well
as any Person designated as the “Agent”, “Administrative Agent” or “Collateral
Agent” under any Term Loan Agreement.
     “Term Borrower” and “Term Borrowers” shall have the meaning assigned to
such terms in the recitals to this Agreement.
     “Term Collateral Documents” shall mean all “Security Documents” as defined
in the Term Loan Agreement, and all other security agreements, mortgages, deeds
of trust and other security documents executed and delivered in connection with
any Term Loan Agreement, in each case as the same may be amended, supplemented,
restated or otherwise modified from time to time.
     “Term Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.
     “Term Documents” shall mean the Term Loan Agreement, the Term Guaranty, the
Term Collateral Documents, those other ancillary agreements as to which any Term
Secured Party is a party or a beneficiary and all other related agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any Term Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to the Term Agent, in connection with any of the
foregoing or any Term Loan Agreement, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.
     “Term Guarantors” shall mean the collective reference to (i) the Term
Borrowers, (ii) BGP (UK) Limited, a company with limited liability incorporated
under the laws of England and Wales, (iii) Borders Direct, LLC, a Virginia
limited liability company, (iv) Borders Properties, Inc., a Delaware
corporation, (v) Borders International Services, Inc., a Michigan corporation,
and (vi) any other Subsidiary of BGI and any other Person who becomes a
guarantor of the Term Obligations.
     “Term Guaranty” shall have the meaning assigned to that term in the
recitals to this Agreement and shall also include any further guaranty made by a
Term Guarantor guaranteeing, inter alia, the payment and performance of the Term
Obligations.
     “Term Lenders” shall have the meaning assigned to that term in the
introduction to this Agreement, as well as any Person designated as a “Lender”
under any Term Loan Agreement.

17



--------------------------------------------------------------------------------



 



     “Term Loan Agreement” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include any other agreement extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the Term Obligations in accordance with the terms hereof,
whether by the same or any other agent, lender or group of lenders and whether
or not increasing the amount of any Indebtedness that may be incurred
thereunder; provided, however, that the amount of such Indebtedness shall not
exceed the Maximum Term Loan Facility Amount.
     “Term Loan Event of Default” shall mean an Event of Default as defined in
the Term Loan Agreement.
     “Term Loan Remedies Exercise Date” shall mean the date following the Remedy
Standstill Period and identified in the prior written notice delivered by the
Term Agent to the ABL Agent as provided in Section 2.3, provided that the Term
Loan Remedies Exercise Date shall not be deemed to have occurred if prior to the
expiration of the Remedy Standstill Period the ABL Agent is diligently pursuing
in good faith the exercise of its enforcement rights and remedies against all or
a material portion of the ABL Priority Collateral.
     “Term Loan Priority Accounts” means any Deposit Accounts or Securities
Accounts that are intended to solely contain Proceeds of the Term Priority
Collateral (it being understood that any property in such Deposit Accounts or
Securities Accounts which is not Proceeds of Term Priority Collateral shall not
be Term Priority Collateral solely by virtue of being on deposit in any such
Deposit Account or Securities Account).
     “Term Obligations” shall mean all obligations of every nature of each Term
Credit Party from time to time owed to the Term Secured Parties or any of them,
under any Term Document, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such Term
Credit Party, would have accrued on any Term Obligation), fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Term Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time. Term Obligations
shall not include interest, costs, advances, fees, expenses or indemnities
(including legal fees and disbursements) incurred in respect of the Term Loan
Agreement and the other Term Documents to the extent the Term Agent’s or any
Term Secured Party’s claim therefor is not allowed in any Insolvency Proceeding.
     “Term Priority Collateral” shall mean all Collateral, other than ABL
Priority Collateral, consisting of the following (including for the avoidance of
doubt, any such assets that, but for the application of Section 552 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws)
would be Term Priority Collateral):
     (1) all Equipment, Fixtures, Real Property, the Term Priority Collateral
Accounts (other than Proceeds of ABL Priority Collateral contained therein), and
the Capital Stock of Paperchase, Borders Superstores, Kobo and Borders Direct;
     (2) prior to the satisfaction of the IP Subordination Conditions, the
Intellectual Property;

18



--------------------------------------------------------------------------------



 



     (3) all liens, collateral security, guarantees, rights (including the right
of stoppage in transit), remedies, privileges, and insurance policies and
certificates with respect to any of the foregoing, all products, Proceeds,
substitutions, and accessions of or to any of the foregoing and all cash, cash
equivalents, checks, negotiable instruments, money, insurance proceeds
(including, without limitation, proceeds of fire and credit insurance, refunds,
and premium rebates), Instruments, Accounts, Chattel Paper, Securities,
Securities Entitlements, Financial Assets, Deposit Accounts, books, Records and
information in each case received as Proceeds of, or with respect to such books,
Records and information, relating to, any of the foregoing (such Proceeds, “Term
Priority Proceeds”); provided that the ABL Agent shall be entitled to a copy of
all such books, Records and information.
     “Term Recovery” shall have the meaning set forth in Section 5.3(b).
     “Term Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.
     “Trade Secret License” shall mean any and all agreements, whether written
or oral, providing for the grant by or to any Credit Party of any right in or to
Trade Secrets, to the extent that a grant of a security interest in such Trade
Secret License is not prohibited by applicable law or the applicable Trade
Secret License.
     “Trade Secrets” shall mean with respect to any Credit Party, all of such
Credit Party’s right, title and interest in and to all United States and foreign
trade secrets, including know how, processes, formulae, compositions, designs,
and confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including (a) all income,
royalties, damages and payments now and hereafter due and/or payable with
respect thereto, including payments under all licenses, non disclosure
agreements and memoranda of understanding entered into in connection therewith,
and damages and payments for past or future misappropriations thereof, and
(b) the right to sue or otherwise recover for past, present or future
misappropriations thereof.
     “Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Credit Party or that any Credit Party otherwise has the
right to license, or granting to any Credit Party any right to use any Trademark
now or hereafter owned by any third party, and all rights of any Credit Party
under any such agreement.
     “Trademarks” shall mean all of the following now owned or hereafter
acquired by any Credit Party: (a) all trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted, acquired
or assigned to, all registrations and recordings thereof, and all registration
and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof and (b) any and all (i) rights and privileges arising under
applicable law with respect to such Credit Party’s use of any trademarks,
(ii) reissues, continuations, extensions and

19



--------------------------------------------------------------------------------



 



renewals thereof and amendments thereto, (iii) income, fees, royalties, damages
and payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements thereof, (iv) all goodwill associated therewith and all assets,
rights and interests that uniquely reflect or embody such goodwill, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present and future infringements thereof.
     “Uniform Commercial Code” shall mean the Uniform Commercial Code as the
same may, from time to time, be in effect in the State of New York; provided
that to the extent that the Uniform Commercial Code is used to define any term
in any security document and such term is defined differently in differing
Articles of the Uniform Commercial Code, the definition of such term contained
in Article 9 shall govern; provided, further, that, to the extent that personal
property security laws as enacted and in effect in any foreign jurisdiction
contains and is used to define terms which are defined in the Uniform Commercial
Code and mentioned in Section 1.1 hereof, and such term is defined differently
in such foreign personal property security laws, the definition of such term
contained in the Uniform Commercial Code shall govern to the extent of any
conflict or inconsistency; and provided further that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection,
publication or priority of, or remedies with respect to, Liens of any Party is
governed by the Uniform Commercial Code or foreign personal property security
laws as enacted and in effect in a jurisdiction other than the State of New
York, the term “Uniform Commercial Code” will mean the Uniform Commercial Code
or such foreign personal property security laws as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
     “Use Period” means the period commencing on the date that the ABL Agent (or
an ABL Credit Party acting with the consent of the ABL Agent) commences the
liquidation and sale of the ABL Priority Collateral in a manner as provided in
Section 3.6 (having theretofore furnished the Term Agent with an Enforcement
Notice) and ending 120 days thereafter. If any stay or other order that
prohibits any of the ABL Agent, the other ABL Secured Parties or any ABL Credit
Party (with the consent of the ABL Agent) from commencing and continuing the
Exercise of Any Secured Creditor Remedies or to liquidate and sell the ABL
Priority Collateral has been entered by a court of competent jurisdiction, such
120-day period shall be tolled during the pendency of any such stay or other
order and the Use Period shall be so extended.
     Section 1.3. Rules of Construction. Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting and shall be deemed to be followed by the phrase “without limitation,”
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule and exhibit references herein are to this Agreement
unless otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals,

20



--------------------------------------------------------------------------------



 



replacements, substitutions, joinders, and supplements set forth herein);
provided that any terms used herein which are defined by reference to the ABL
Credit Agreement or the Term Loan Agreement and are subject to the modification
restrictions set forth in Section 5.2 of this Agreement shall mean such terms as
defined in the ABL Credit Agreement as of the date hereof or the Term Loan
Agreement as of the date hereof, as the case may be, without giving effect to
any modifications or amendments thereto except to the extent that such
definitions have been modified or amended in accordance with this Agreement; and
provided further that any such modifications or amendments shall be deemed to be
automatically incorporated herein by reference. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
reference herein to the repayment in full of an obligation shall mean the
payment in full in cash of such obligation, or in such other manner as may be
approved in writing by the requisite holders or representatives in respect of
such obligation.
ARTICLE 2.
LIEN PRIORITY
     Section 2.1. Priority of Liens.
          (a) Subject to the proviso in subclauses (b) and (c) of Section 4.1,
notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection of any Liens granted to the ABL Agent or the ABL
Secured Parties in respect of all or any portion of the Collateral or of any
Liens granted to the Term Agent or the Term Secured Parties in respect of all or
any portion of the Collateral and regardless of how any such Lien was acquired
(whether by grant, statute, operation of law, subrogation or otherwise),
(ii) the order or time of filing or recordation of any document or instrument
for perfecting the Liens in favor of the ABL Agent or the Term Agent (or ABL
Secured Parties or Term Secured Parties) in any Collateral, (iii) any provision
of the Uniform Commercial Code, Debtor Relief Laws or any other applicable law,
or of the ABL Documents or the Term Documents, (iv) whether the ABL Agent or the
Term Agent, in each case, either directly or through agents, holds possession
of, or has control over, all or any part of the Collateral, or (v) the date on
which the ABL Obligations or the Term Obligations are advanced or made available
to the Credit Parties, the ABL Agent, on behalf of itself and the ABL Secured
Parties, and the Term Agent, on behalf of itself and the Term Secured Parties,
hereby agree that:
          (1) any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the Term Agent or any Term
Secured Party that secures all or any portion of the Term Obligations shall in
all respects be junior and subordinate to all Liens granted to the ABL Agent and
the ABL Secured Parties in the ABL Priority Collateral to secure all or any
portion of the ABL Obligations (other than the Excess ABL Obligations);
          (2) any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations (other than
the Excess ABL Obligations) shall in all respects be senior and prior to all
Liens granted to the Term Agent or any Term Secured Party in the ABL Priority
Collateral to secure all or any portion of the Term Obligations;

21



--------------------------------------------------------------------------------



 



          (3) except to the extent otherwise provided in Section 4.1, any Lien
in respect of all or any portion of the ABL Priority Collateral now or hereafter
held by or on behalf of the ABL Agent or any ABL Secured Party that secures all
or any portion of the Excess ABL Obligations shall in all respects be junior and
subordinate to all Liens granted to the Term Agent or any Term Secured Party in
the ABL Priority Collateral to secure all or any portion of the Term Obligations
(other than the Excess Term Obligations);
          (4) except to the extent otherwise provided in Section 4.1, any Lien
in respect of all or any portion of the ABL Priority Collateral now or hereafter
held by or on behalf of the Term Agent or any Term Secured Party that secures
all or any portion of the Term Obligations (other than Excess Term Obligations)
shall in all respects be senior and prior to all Liens granted to the ABL Agent
and the ABL Secured Parties in the ABL Priority Collateral to secure all or any
portion of the Excess ABL Obligations;
          (5) any Lien in respect of all or any portion of the Term Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be junior and subordinate to all Liens granted to the Term Agent
and the Term Secured Parties in the Term Priority Collateral to secure all or
any portion of the Term Obligations (other than the Excess Term Obligations);
          (6) any Lien in respect of all or any portion of the Term Priority
Collateral now or hereafter held by or on behalf of the Term Agent or any Term
Secured Party that secures all or any portion of the Term Obligations (other
than the Excess Term Obligations) shall in all respects be senior and prior to
all Liens granted to the ABL Agent or any ABL Secured Party in the Term Priority
Collateral to secure all or any portion of the ABL Obligations;
          (7) except to the extent otherwise provided in Section 4.1, any Lien
in respect of all or any portion of the Term Priority Collateral now or
hereafter held by or on behalf of the Term Agent or any Term Secured Party that
secures all or any portion of the Excess Term Obligations shall in all respects
be junior and subordinate to all Liens granted to the ABL Agent or any ABL
Secured Party in the Term Priority Collateral to secure all or any portion of
the ABL Obligations (other than Excess ABL Obligations); and
          (8) except to the extent otherwise provided in Section 4.1, any Lien
in respect of all or any portion of the Term Priority Collateral now or
hereafter held by or on behalf of the ABL Agent or any ABL Secured Party that
secures all or any portion of the ABL Obligations (other than Excess ABL
Obligations) shall in all respects be senior and prior to all Liens granted to
the Term Agent and the Term Secured Parties in the Term Priority Collateral to
secure all or any portion of the Excess Term Obligations.
          (b) The Term Agent, for and on behalf of itself and the Term Secured
Parties, acknowledges and agrees that, prior to or concurrently herewith, the
ABL Agent, for the benefit of itself and the ABL Secured Parties, has been, or
may be, granted Liens upon all of the

22



--------------------------------------------------------------------------------



 



Collateral in which the Term Agent has been granted Liens and the Term Agent
hereby consents thereto. The ABL Agent, for and on behalf of itself and the ABL
Secured Parties, acknowledges and agrees that, concurrently herewith, the Term
Agent, for the benefit of itself and the Term Secured Parties, has been, or may
be, granted Liens upon all of the Collateral in which the ABL Agent has been
granted Liens and the ABL Agent hereby consents thereto. The subordination of
Liens by the Term Agent and the ABL Agent in favor of one another as set forth
herein shall not be deemed to subordinate the Term Agent’s Liens or the ABL
Agent’s Liens to the Liens of any other Person nor be affected by the
subordination of such Liens to any other Lien.
     Section 2.2. Waiver of Right to Contest Liens.
          (a) The Term Agent, for and on behalf of itself and the Term Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent and the ABL Secured
Parties in respect of the Collateral or the provisions of this Agreement. The
Term Agent, for itself and on behalf of the Term Secured Parties, agrees that
none of the Term Agent or the Term Secured Parties will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by the
ABL Agent or any ABL Secured Party under the ABL Documents with respect to the
ABL Priority Collateral. The Term Agent, for itself and on behalf of the Term
Secured Parties, hereby waives any and all rights it or the Term Secured Parties
may have as a junior lien creditor or otherwise to contest, protest, object to,
or interfere with the manner in which the ABL Agent or any ABL Lender seeks to
enforce its Liens in any ABL Priority Collateral. The foregoing shall not be
construed to prohibit the Term Agent from enforcing the provisions of this
Agreement.
          (b) The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Term Agent or the Term Secured
Parties in respect of the Collateral or the provisions of this Agreement. Except
to the extent expressly set forth in this Agreement, the ABL Agent, for itself
and on behalf of the ABL Secured Parties, agrees that none of the ABL Agent or
the ABL Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the Term Agent or any Term
Secured Party under the Term Documents with respect to the Term Priority
Collateral. The ABL Agent, for itself and on behalf of the ABL Secured Parties,
hereby waives any and all rights it or the ABL Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the Term Agent or any Term Secured Party seeks to
enforce its Liens in any Term Priority Collateral. The foregoing shall not be
construed to prohibit the ABL Agent from enforcing the provisions of this
Agreement.
          (c) Notwithstanding anything to the contrary herein contained, none of
the Parties hereto waives any claim that it may have against a Secured Party on
the grounds that any

23



--------------------------------------------------------------------------------



 



sale, transfer or other disposition by the Secured Party was not commercially
reasonable in every respect as required by the Uniform Commercial Code.
     Section 2.3. Remedies Standstill.
          (a) Following the occurrence of any Term Loan Event of Default and
until the expiration of the Remedy Standstill Period, the Term Agent may not
commence or continue the Exercise of Any Secured Creditor Remedies in respect of
the ABL Priority Collateral; provided, however, nothing contained herein shall
impair the Term Agent’s and the Term Secured Parties’ rights to take, in the
event that the ABL Agent has declined to take such protective actions within a
reasonable time period after the written request by the Term Agent to the ABL
Agent to do so, any actions (including the commencement of legal proceedings,
but excluding the commencement of an involuntary bankruptcy proceeding against
any Credit Party) that the Term Agent or such Term Secured Party deems necessary
to protect and preserve, but not to realize or foreclose on, the ABL Priority
Collateral. After the expiration of the Remedy Standstill Period, and upon five
(5) Business Days prior written notice to the ABL Agent (which notice may be
delivered to the ABL Agent during the Remedy Standstill Period but in no event
more than ten (10) days prior to the expiration thereof), the Term Agent may
take, for the benefit of the Term Secured Parties, one or more of the following
actions in respect of the Term Loan Event of Default that was the subject of the
notice giving rise to such Remedy Standstill Period at the same or different
times:
          (1) the Exercise of Any Secured Creditor Remedies (including, without
limitation, foreclosure upon and taking possession of the ABL Priority
Collateral); provided, however, that until the earlier of the date on which the
Discharge of ABL Obligations has occurred and the Term Loan Remedies Exercise
Date, the Term Agent will not commence or continue the Exercise of Any Secured
Creditor Remedies or seek or continue remedies under the Term Documents on
account of the ABL Priority Collateral so long as the ABL Agent is diligently
pursuing in good faith the exercise of its enforcement rights and remedies
against all or a material portion of the ABL Priority Collateral; provided,
further, however, that at any time that (i) the Discharge of ABL Obligations has
occurred other than with respect to the Excess ABL Obligations, and (ii) the IP
Subordination Conditions have been satisfied, the Term Agent may commence the
Exercise of Any Secured Creditor Remedies with respect to the Intellectual
Property, so long as (A) the Term Agent has provided prior written notice to the
ABL Agent as provided above of its intent to take such action and (B) all
Proceeds from such Exercise of Any Secured Creditor Remedies received by the
Term Agent shall be applied in accordance with Section 4.1(b) hereof; and
          (2) exercise any and all other remedies under the Term Documents and
applicable law available to the Term Secured Parties with respect to the ABL
Priority Collateral, including the notification of account debtors or other
Persons obligated on ABL Priority Collateral of the assignment of any Credit
Party’s accounts receivable to the ABL Agent and the Term Agent, all subject to
the first proviso in Section 2.3(a)(1) above.

24



--------------------------------------------------------------------------------



 



          (b) Following the occurrence of any ABL Event of Default and until the
expiration of the Remedy Standstill Period, the ABL Agent may not commence or
continue the Exercise of Any Secured Creditor Remedies in respect of the Term
Priority Collateral; provided, however, nothing contained herein shall impair
the ABL Agent’s and the ABL Secured Parties’ rights to take, in the event that
the Term Agent has declined to take such protective actions within a reasonable
time period after the written request by the ABL Agent to the Term Agent to do
so, any actions (including the commencement of legal proceedings, but excluding
the commencement of an involuntary bankruptcy proceeding against any Credit
Party) that the ABL Agent or such ABL Secured Party deems necessary to protect
and preserve, but not to realize or foreclose on, the Term Priority Collateral.
After the expiration of the Remedy Standstill Period, and upon five (5) Business
Days prior written notice to the Term Agent (which notice may be delivered to
the Term Agent during the Remedy Standstill Period but in no event more than ten
(10) days prior to the expiration thereof), the ABL Agent may take, for the
benefit of the ABL Secured Parties, one or more of the following actions in
respect of the ABL Event of Default that was the subject of the notice giving
rise to such Remedy Standstill Period at the same or different times:
          (1) the Exercise of Any Secured Creditor Remedies (including, without
limitation, foreclosure upon and taking possession of the Term Priority
Collateral); provided, however, that until the earlier of the date on which the
Discharge of Term Obligations has occurred and the ABL Remedies Exercise Date,
the ABL Agent will not commence or continue the Exercise of Any Secured Creditor
Remedies or seek or continue remedies under the ABL Documents on account of the
Term Priority Collateral so long as the Term Agent is diligently pursuing in
good faith the exercise of its enforcement rights and remedies against all or a
material portion of the Term Priority Collateral; and
          (2) the exercise of any and all other remedies under the ABL Documents
and applicable law available to the ABL Secured Parties with respect to the Term
Priority Collateral, including the notification of account debtors or other
Persons obligated on Term Priority Collateral of the assignment of any Credit
Party’s accounts receivable to the Term Agent and the ABL Agent, all subject to
the proviso in Section 2.3(b)(1) above.
          (c) All Proceeds of ABL Priority Collateral received by the Term Agent
shall be turned over to the ABL Agent for prompt application in accordance with
Section 4.1(b) hereof, or, to the extent that the Term Agent is entitled to
apply such Proceeds to the Term Obligations pursuant to the terms of this
Agreement, applied promptly by the Term Agent in accordance with Section 4.1(c).
This Section 2.3 shall not be construed to in any way limit or impair the rights
of the Term Agent to join (but not control or object to in any way) any
foreclosure or other Exercise of Secured Creditor Remedies with respect to the
Collateral initiated by the ABL Agent, so long as it does not delay or interfere
in any material respect with the exercise by the ABL Secured Parties of their
respective rights as provided in this Agreement.
          (d) All Proceeds of Term Priority Collateral received by the ABL Agent
shall be turned over to the Term Agent for prompt application in accordance with
Section 4.1(c) hereof, or, to the extent that the ABL Agent is entitled to apply
such Proceeds to the ABL

25



--------------------------------------------------------------------------------



 



Obligations pursuant to the terms of this Agreement, applied promptly by the ABL
Agent in accordance with Section 4.1(b). This Section 2.3 shall not be construed
to in any way limit or impair the rights of the ABL Agent to join (but not
control or object to in any way) any foreclosure or other Exercise of Secured
Creditor Remedies with respect to the Collateral initiated by the Term Agent, so
long as it does not delay or interfere in any material respect with the exercise
by the Term Secured Parties of their respective rights as provided in this
Agreement.
          (e) Nothing contained herein shall impair the Term Agent’s or any Term
Secured Party’s rights (i) to exercise any remedies against any of the Credit
Parties or the Collateral (other than any remedies against any ABL Priority
Collateral) pursuant to the Term Documents; (ii) to accelerate any of the Term
Obligations; (iii) to make demand upon any Credit Party or any other Person
liable on the Term Obligations; (iv) to institute a lawsuit to collect its debt,
or, after (x) the expiration of the Remedy Standstill Period, or (y) the
occurrence and during the continuance of a Term Loan Event of Default under
Section 13.1(a) of the Term Loan Agreement, as the case may be, the filing, or
the participation in a filing, of any involuntary bankruptcy petition or other
Insolvency Proceeding in respect of any Credit Party; (v) to exercise any of its
rights or remedies with respect to the ABL Priority Collateral as and when
permitted by Section 2.3(a), (vi) to file a claim or statement of interest with
respect to the Term Obligations; (vii) to take any action (not adverse to the
priority and perfection status of, and validity and value of, the Liens of the
ABL Agent, or the rights of the ABL Agent to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect its Lien on the
Collateral subject to the other terms of this Agreement; (viii) to file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Term Secured Parties,
including, without limitation, any claims secured by the Collateral, if any, in
each case not otherwise in contravention of the terms of this Agreement; (ix) to
exercise any rights or remedies available to unsecured creditors or file any
pleadings, objections, motions or agreements which assert rights or interests
available to unsecured creditors of the Credit Parties arising under the Term
Documents, any Insolvency Proceeding or applicable non-bankruptcy law, in each
case, not otherwise prohibited by the terms of this Agreement; and (x) to vote
on any plan of reorganization, arrangement or compromise or any proposal, file
any proof of claim, make other filings and make any arguments and motions in any
Insolvency Proceeding that are, in each case, not otherwise prohibited by the
terms of this Agreement.
          (f) Nothing contained herein shall impair the ABL Agent’s or any ABL
Secured Party’s rights (i) to exercise any remedies against any of the Credit
Parties or the Collateral (other than any remedies against any Term Priority
Collateral) pursuant to the ABL Documents; (ii) to accelerate any of the ABL
Obligations; (iii) to make demand upon any Credit Party or any other Person
liable on the ABL Obligations; (iv) to institute a lawsuit to collect its debt,
or, after (x) the expiration of the Remedy Standstill Period, or (y) the
occurrence and during the continuance of an ABL Event of Default under
Section 13.1(a) of the ABL Credit Agreement, as the case may be, the filing, or
the participation in a filing, of any involuntary bankruptcy petition or other
Insolvency Proceeding in respect of any Credit Party; (v) to exercise any of its
rights or remedies with respect to the Term Priority Collateral as and when
permitted by Section 2.3(b), (vi) to file a claim or statement of interest with
respect to the ABL Obligations; (vii) to take any action (not adverse to the
priority and perfection status of, and validity and value of, the Liens of the
Term Agent, or the rights of the Term Agent to exercise

26



--------------------------------------------------------------------------------



 



remedies in respect thereof) in order to create, perfect, preserve or protect
its Lien on the Collateral subject to the other terms of this Agreement;
(viii) to file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Secured Parties, including, without limitation, any claims secured by the
Collateral, if any, in each case not otherwise in contravention of the terms of
this Agreement; (ix) to exercise any rights or remedies available to unsecured
creditors or file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Credit Parties
arising under the ABL Documents, any Insolvency Proceeding or applicable
non-bankruptcy law, in each case, not otherwise prohibited by the terms of this
Agreement; and (x) to vote on any plan of reorganization, arrangement or
compromise or any proposal, file any proof of claim, make other filings and make
any arguments and motions in any Insolvency Proceeding that are, in each case,
not otherwise prohibited by the terms of this Agreement.
     Section 2.4. Release of Liens.
          (a) In the event of (A) any private or public sale of all or any
portion of the ABL Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by the ABL Agent or with the consent of the ABL Agent
after the occurrence and during the continuance of an Event of Default, or
(B) any sale, transfer or other disposition of all or any portion of the ABL
Priority Collateral (other than in connection with a refinancing as described in
Section 5.2(c)), so long as such sale, transfer or other disposition is then
permitted by the ABL Documents or consented to by the requisite ABL Lenders
(and, so long as no Event of Default has occurred and is continuing, permitted
by the Term Documents as in effect on the date hereof), the Term Agent agrees,
on behalf of itself and the Term Lenders that such sale, transfer or other
disposition will be free and clear of the Liens on such ABL Priority Collateral
securing the Term Obligations, and the Term Agent’s and the Term Secured
Parties’ Liens with respect to the ABL Priority Collateral so sold, transferred,
or disposed shall terminate and be automatically released without further action
concurrently with, and to the same extent as, the release of the ABL Secured
Parties’ Liens on such ABL Priority Collateral; provided that, for the avoidance
of doubt, the Term Secured Parties’ Liens in respect of the Proceeds of such ABL
Priority Collateral so sold, transferred, or disposed shall continue to exist to
the same extent, and with the same relative priorities, as the ABL Secured
Parties’ Liens on such Proceeds; and provided, further, that to the extent
Proceeds are required to repay obligations, such Proceeds shall be applied in
accordance with Section 4.1(b). In furtherance of, and subject to, the
foregoing, the Term Agent agrees that it will promptly execute any and all Lien
releases or other documents reasonably requested by the ABL Agent in connection
therewith. The Term Agent hereby appoints the ABL Agent and any officer or duly
authorized person of the ABL Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power of attorney to be
exercised if the Term Agent does not take such action within five (5) days after
written notice, in the place and stead of the Term Agent and in the name of the
Term Agent or in the ABL Agent’s own name, from time to time, in the ABL Agent’s
sole discretion, for the purposes of carrying out the terms of this paragraph,
to take any and all appropriate action and to execute and deliver any and all
documents and instruments as may be necessary or desirable to accomplish the
purposes of this paragraph, including any financing statements, endorsements,
assignments, releases or other documents or instruments of transfer (which
appointment, being coupled with an interest, is irrevocable).

27



--------------------------------------------------------------------------------



 



          (b) In the event of (A) any private or public sale of all or any
portion of the Term Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the Term Agent after the
occurrence and during the continuance of an Event of Default, or (B) any sale,
transfer or other disposition of all or any portion of the Term Priority
Collateral (other than in connection with a refinancing as described in
Section 5.2(c)), so long as such sale, transfer or other disposition is then
permitted by the Term Documents or consented to by the requisite Term Lenders,
the ABL Agent agrees, on behalf of itself and the ABL Lenders (and, so long as
no Event of Default has occurred and is continuing, permitted by the ABL
Documents as in effect on the date hereof), that such sale, transfer or
disposition will be free and clear of the Liens on such Term Priority Collateral
securing the ABL Obligations and the ABL Agent’s and the ABL Secured Parties’
Liens with respect to the Term Priority Collateral so sold, transferred, or
disposed shall terminate and be automatically released without further action
concurrently with, and to the same extent as, the release of the Term Secured
Parties’ Liens on such Term Priority Collateral; provided that, for the
avoidance of doubt, the ABL Agent’s and the ABL Secured Parties’ Liens in
respect of the Proceeds of such Term Priority Collateral so sold, transferred,
or disposed shall continue to exist to the same extent, and with the same
relative priorities, as the Term Secured Parties’ Liens on such Proceeds; and
provided, further, that to the extent Proceeds are required to repay
obligations, such Proceeds shall be applied in accordance with Section 4.1(c).
In furtherance of, and subject to, the foregoing, the ABL Agent agrees that it
will promptly execute any and all Lien releases or other documents reasonably
requested by the Term Agent in connection therewith. The ABL Agent hereby
appoints the Term Agent and any officer or duly authorized person of the Term
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power of attorney to be exercised if the ABL Agent does
not take such action within five (5) days after written notice, in the place and
stead of the ABL Agent and in the name of the ABL Agent or in the Term Agent’s
own name, from time to time, in the Term Agent’s sole discretion, for the
purposes of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable).
          Section 2.5. No New Liens. (a) Until the date upon which the Discharge
of ABL Obligations shall have occurred, the parties hereto agree that no Term
Secured Party shall acquire or hold any Lien on any assets of any Credit Party
securing any Term Obligation which assets are not also subject to the Lien of
the ABL Agent under the ABL Documents. If any Term Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Credit Party securing any Term Obligation which assets are not also subject to
the Lien of the ABL Agent under the ABL Documents, then the Term Agent (or the
relevant Term Secured Party) shall, without the need for any further consent of
any other Term Secured Party, any Term Borrower or any Term Guarantor and
notwithstanding anything to the contrary in any other Term Document, be deemed
to also hold and have held such Lien as agent or bailee for the benefit of the
ABL Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien.
          (b) Until the date upon which the Discharge of Term Obligations shall
have occurred, the parties hereto agree that no ABL Secured Party shall acquire
or hold any Lien on

28



--------------------------------------------------------------------------------



 



any assets of any Credit Party securing any ABL Obligation which assets are not
also subject to the Lien of the Term Agent under the Term Documents. If any ABL
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Credit Party securing any ABL Obligation which assets are
not also subject to the Lien of the Term Agent under the Term Documents, then
the ABL Agent (or the relevant ABL Secured Party) shall, without the need for
any further consent of any other ABL Secured Party, any ABL Borrower or any ABL
Guarantor and notwithstanding anything to the contrary in any other ABL Document
be deemed to also hold and have held such Lien as agent or bailee for the
benefit of the Term Agent as security for the Term Obligations (subject to the
Lien Priority and other terms hereof) and shall promptly notify the Term Agent
in writing of the existence of such Lien.
     Section 2.6. Waiver of Marshalling.
          (a) Until the Discharge of ABL Obligations, the Term Agent, on behalf
of itself and the Term Secured Parties, agrees not to assert and hereby waives,
to the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.
          (b) Until the Discharge of Term Obligations, the ABL Agent, on behalf
of itself and the ABL Secured Parties, agrees not to assert and hereby waives,
to the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.
ARTICLE 3.
ACTIONS OF THE PARTIES
          Section 3.1. Certain Actions Permitted. The Term Agent and the ABL
Agent may make such demands or file such claims in respect of the Term
Obligations or the ABL Obligations, as applicable, as are necessary to prevent
the waiver or bar of such claims under applicable statutes of limitations or
other statutes, court orders, or rules of procedure at any time. Nothing in this
Agreement shall prohibit the receipt by the Term Agent or any Term Secured Party
of the payments of interest, principal and other amounts owed in respect of the
Term Obligations so long as such receipt is not the direct or indirect result of
the exercise by the Term Agent or any Term Secured Party of rights or remedies
as a secured creditor (including set-off) with respect to ABL Priority
Collateral or enforcement in contravention of this Agreement of any Lien held by
any of them. Nothing in this Agreement shall prohibit the receipt by the ABL
Agent or any ABL Secured Party of the payments of interest, principal and other
amounts owed in respect of the ABL Obligations so long as such receipt is not
the direct or indirect result of the exercise by the ABL Agent or any ABL
Secured Party of rights or remedies as a secured creditor (including set-off)
with respect to Term Priority Collateral or enforcement in contravention of this
Agreement of any Lien held by any of them.

29



--------------------------------------------------------------------------------



 



     Section 3.2. Agent for Perfection. The ABL Agent, for and on behalf of
itself and each ABL Secured Party, and the Term Agent, for and on behalf of
itself and each Term Secured Party, as applicable, each acknowledge and agree to
hold all Control Collateral in its respective possession, custody, or control
(or in the possession, custody, or control of agents or bailees for either,
including, without limitation, landlords, freight forwarders and other bailees)
as agent for the benefit of, and on behalf of, the other solely for the purpose
of perfecting the security interest granted to each in such Collateral, subject
to the terms and conditions of this Section 3.2. None of the ABL Agent, the ABL
Secured Parties, the Term Agent, or the Term Secured Parties, as applicable,
shall have any obligation whatsoever to the others to assure that the Collateral
is genuine or owned by any relevant Borrower, any Guarantor, or any other Person
or to preserve rights or benefits of any Person. The duties or responsibilities
of the ABL Agent and the Term Agent under this Section 3.2 are and shall be
limited solely to holding or maintaining control of the Control Collateral as
agent for the other Party for purposes of perfecting the Lien held by the Term
Agent or the ABL Agent, as applicable. The ABL Agent is not and shall not be
deemed to be a fiduciary of any kind for the Term Secured Parties or any other
Person. Without limiting the generality of the foregoing, the ABL Secured
Parties shall not be obligated to see to the application of any Proceeds of the
Term Priority Collateral deposited into any Deposit Account or be answerable in
any way for the misapplication thereof. The Term Agent is not and shall not be
deemed to be a fiduciary of any kind for the ABL Secured Parties, or any other
Person.
     Section 3.3. Sharing of Information and Access; Notices of Default.
          (a) In the event that the ABL Agent shall, in the exercise of its
rights under the ABL Collateral Documents or otherwise, receive possession or
control of any books and records of any Term Credit Party which contain
information identifying or pertaining to the Term Priority Collateral, the ABL
Agent shall, upon request from the Term Agent and as promptly as practicable
thereafter, either make available to the Term Agent such books and records for
inspection and duplication or provide to the Term Agent copies thereof. In the
event that the Term Agent shall, in the exercise of its rights under the Term
Collateral Documents or otherwise, receive possession or control of any books
and records of any ABL Credit Party which contain information identifying or
pertaining to any of the ABL Priority Collateral, the Term Agent shall, upon
request from the ABL Agent and as promptly as practicable thereafter, either
make available to the ABL Agent such books and records for inspection and
duplication or provide the ABL Agent copies thereof.
          (b) Each Agent shall give to the other Agent concurrently with the
giving thereof to any Credit Party (a) a copy of any written notice by such
Agent of an ABL Event of Default or a Term Loan Event of Default, as the case
may be, or a written notice of demand for payment from any Credit Party and
(b) a copy of any written notice sent by such Agent to any Credit Party stating
such Agent’s intention to exercise any material enforcement rights or remedies
against such Credit Party, including written notice pertaining to any
foreclosure on all or any material part of its Liens or other judicial or
non-judicial remedy in respect thereof, and any legal process served or filed in
connection therewith; provided that the failure of any Agent to give such
required notice shall not result in any liability to such Agent or affect the
enforceability of any provision of this Agreement, including the relative
priorities of the Liens of the Agents and Secured Parties as provided herein,
and shall not affect the validity or effectiveness of any such notice as against
any Credit Party or of any action taken pursuant to

30



--------------------------------------------------------------------------------



 



such notice or in relation to the events giving rise thereto; provided, further,
that the foregoing shall not in any way impair any claims that any Agent may
have against the other Agent as a result of any failure of such Agent to provide
any notice in connection with a foreclosure against the Collateral by such Agent
as required under applicable law.
          (c) The ABL Agent shall promptly provide to the Term Agent copies of
all collateral reports, appraisals, results of field examinations and physical
inventories that it receives. Prior to the Discharge of ABL Obligations, the ABL
Agent agrees that in the event it does not arrange for at least one appraisal
during any four-month period, the Term Agent shall have the right to direct the
ABL Agent to engage appraisers to conduct such appraisal, and the ABL Agent
agrees to promptly commence such engagement; provided that to the extent the ABL
Agent does not engage an appraiser to conduct such appraisal, the Term Agent may
engage an appraiser on behalf of the ABL Agent. The ABL Agent also agrees to
cause field examinations to be conducted in accordance with Section 8.9.1 of the
ABL Credit Agreement and Section 8.9.1 of the Term Loan Agreement and further
agrees that, to the extent the ABL Agent does not cause such field examinations
to be conducted, the Term Agent may cause such field examinations to be
conducted on behalf of the ABL Agent. The ABL Agent further agrees that, in the
event that the Term Agent requires that a fourth appraisal be conducted in any
fiscal year at which time the Adjusted Excess Availability (as defined in the
Term Loan Agreement as in effect on the date hereof) is less than the greater of
(i) twenty-five percent (25%) of the lesser of (A) the ABL Borrowing Base and
(B) the Total Commitment (as defined in the ABL Credit Agreement) and (ii)
$90,000,000, such appraisal shall be at the ABL Agent’s expense and not the
Credit Parties’ expense. The parties hereby acknowledge that the ABL Agent’s
obligations under this Section 3.3(c) are subject to the Credit Parties’
compliance with their respective obligations under the ABL Credit Agreement
(including as to cooperation with the ABL Agent) with respect to such appraisals
and examinations.
     Section 3.4. Insurance. Proceeds of Collateral include insurance proceeds
and, therefore, the Lien Priority shall govern the ultimate disposition of
casualty insurance proceeds. The ABL Agent and the Term Agent shall each be
named as additional insured or loss payee, as applicable, with respect to all
insurance policies relating to the Collateral. Prior to the Discharge of ABL
Obligations, the ABL Agent shall have the sole and exclusive right, as against
the Term Agent, to adjust settlement of insurance claims in a commercially
reasonable manner in the event of any covered loss, theft or destruction of ABL
Priority Collateral. Prior to the Discharge of Term Obligations, the Term Agent
shall have the sole and exclusive right, as against the ABL Agent, to adjust
settlement of insurance claims in a commercially reasonable manner in the event
of any covered loss, theft or destruction of Term Priority Collateral. If any
insurance claim includes both ABL Priority Collateral and Term Priority
Collateral, the insurer will not settle such claim separately with respect to
ABL Priority Collateral and Term Priority Collateral, and if the Parties are
unable after negotiating in good faith to agree on the settlement for such
claim, either Party may apply to a court of competent jurisdiction to make a
determination as to the settlement of such claim, and the court’s determination
shall be binding upon the Parties. All Proceeds of such insurance shall be
remitted to the ABL Agent or the Term Agent, as the case may be, and each of the
Term Agent and ABL Agent shall cooperate (if necessary) in a reasonable manner
in effecting the payment of insurance proceeds in accordance with Section 4.1
hereof.

31



--------------------------------------------------------------------------------



 



     Section 3.5. No Additional Rights For the Credit Parties Hereunder. Except
as provided in Section 3.6, if any ABL Secured Party or Term Secured Party shall
enforce its rights or remedies in violation of the terms of this Agreement, the
Credit Parties shall not be entitled to use such violation as a defense to any
action by any ABL Secured Party or Term Secured Party, nor to assert such
violation as a counterclaim or basis for set off or recoupment against any ABL
Secured Party or Term Secured Party.
     Section 3.6. Inspection and Access Rights. (a) Without limiting any rights
the ABL Agent or any other ABL Secured Party may otherwise have under applicable
law or by agreement, in the event of any liquidation (including, without
limitation, by means of a sale pursuant to Section 363 of the Bankruptcy Code)
of the ABL Priority Collateral (or any other Exercise of Any Secured Creditor
Remedies by the ABL Agent) and whether or not the Term Agent or any other Term
Secured Party has commenced and is continuing the Exercise of Any Secured
Creditor Remedies of the Term Agent, the ABL Agent or any other Person
(including any ABL Credit Party) acting with the consent, or on behalf, of the
ABL Agent, shall have the right (i) during normal business hours on any Business
Day, to access ABL Priority Collateral that (x) is stored or located in or on,
(y) has become an accession with respect to (within the meaning of Section 9-335
of the Uniform Commercial Code), or (z) has been commingled with (within the
meaning of Section 9-336 of the Uniform Commercial Code), Term Priority
Collateral, and (ii) during the Use Period and after reasonable prior notice,
shall have the right to use the Term Priority Collateral (including, without
limitation, Equipment, Fixtures, Intellectual Property and Real Property), each
of the foregoing in order to assemble, inspect, copy or download information
stored on, take actions to perfect its Lien on, complete a production run of
Inventory involving, take possession of, move, prepare and advertise for sale,
sell (by public auction, private sale or a “store closing”, “going out of
business” or similar sale, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise and which sale may include augmented
Inventory of the same type sold in any ABL Credit Party’s business), store or
otherwise deal with the ABL Priority Collateral, in each case without the
involvement of or interference by any Term Secured Party or liability to any
Term Secured Party. In the event that any ABL Secured Party has commenced and is
continuing the Exercise of Any Secured Creditor Remedies with respect to any ABL
Priority Collateral or any other sale or liquidation of the ABL Priority
Collateral has been commenced by an ABL Credit Party (with the consent of the
ABL Agent), the Term Agent may not sell, assign or otherwise transfer the
related Term Priority Collateral prior to the expiration of the Use Period,
unless the purchaser, assignee or transferee thereof agrees to be bound by the
provisions of this Section 3.6.
          (b) In furtherance of the ABL Agent’s rights under Section 3.6(a),
prior to the earlier of the Discharge of the ABL Obligations or the termination
of the Use Period, the Term Agent (i) shall, to the extent permitted by law,
permit the ABL Agent and its agents or representatives at the ABL Agent’s option
to use, on a nonexclusive, royalty free basis, any of the Intellectual Property
as is or may be necessary for the ABL Agent to sell or otherwise liquidate the
ABL Priority Collateral during the Use Period and (ii) hereby grants, to the
extent it has the rights to do so, to the ABL Agent a nonexclusive, irrevocable,
royalty-free, worldwide license to use any and all Intellectual Property as is
or may be necessary to sell or otherwise liquidate the ABL Priority Collateral.
The Term Agent (i) acknowledges and consents to the grant to the ABL Agent by
the Credit Parties on the date hereof of a continuing, limited, non-exclusive
royalty-free license for such use at any time prior to the earlier of the
Discharge of the

32



--------------------------------------------------------------------------------



 



ABL Obligations or the termination of the Use Period (the “Effective Date
License”) and (ii) agrees that its Liens on the Term Priority Collateral shall
be subject to the Effective Date License. Furthermore, the Term Agent agrees
that, in connection with any foreclosure sale conducted by the Term Agent in
respect of the Intellectual Property, (x) any notice required to be given by the
Term Agent in connection with such foreclosure shall contain an acknowledgement
that the Term Agent’s Lien is subject to the Effective Date License, and (y) the
Term Agent shall deliver a copy of the Effective Date License to any purchaser
at such foreclosure and provide written notice to such purchaser that the Term
Agent’s Lien and the purchaser’s rights in the such transferred Collateral are
subject to the Effective Date License.
          (c) During the period of actual occupation, use and/or control by the
ABL Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Term Priority Collateral, the ABL Secured
Parties and the ABL Agent shall be obligated to repair at their expense any
physical damage (but not any diminution in value) to such Term Priority
Collateral resulting directly from such occupancy, use or control, and to leave
such Term Priority Collateral in substantially the same condition as it was at
the commencement of such occupancy, use or control, ordinary wear and tear
excepted. The ABL Agent and the ABL Secured Parties agree not to disable or
terminate the use of any domain names or URLs or to use the Trademarks in a
manner that infringes upon third party rights. Notwithstanding the foregoing, in
no event shall the ABL Secured Parties or the ABL Agent have any liability to
the Term Secured Parties and/or to the Term Agent pursuant to this Section 3.6
as a result of any condition (including any environmental condition, claim or
liability) on or with respect to the Term Priority Collateral existing prior to
the date of the exercise by the ABL Secured Parties (or the ABL Agent, as the
case may be) of their rights under this Section 3.6 and the ABL Secured Parties
shall have no duty or liability to maintain the Term Priority Collateral in a
condition or manner better than that in which it was maintained prior to the use
thereof by the ABL Secured Parties, or for any diminution in the value of the
Term Priority Collateral that results from ordinary wear and tear resulting from
the use of the Term Priority Collateral by the ABL Secured Parties in the manner
and for the time periods specified under this Section 3.6. Without limiting the
rights granted in this Section 3.6, the ABL Secured Parties and the ABL Agent
shall cooperate with the Term Secured Parties and/or the Term Agent in
connection with any efforts made by the Term Secured Parties and/or the Term
Agent to sell the Term Priority Collateral.
          (d) The ABL Agent and the ABL Secured Parties shall not be obligated
to pay any amounts to the Term Agent or the Term Secured Parties (or any person
claiming by, through or under the Term Secured Parties, including any purchaser
of the Term Priority Collateral) or to the ABL Credit Parties, for or in respect
of the use by the ABL Agent and the ABL Secured Parties of the Term Priority
Collateral prior to the termination of the Use Period.
          (e) The ABL Secured Parties shall (i) use the Term Priority Collateral
in accordance with applicable law; (ii) insure for damage to property and
liability to persons, including property and liability insurance for the benefit
of the Term Secured Parties; and (iii) indemnify the Term Secured Parties from
any claim, loss, damage, cost or liability arising directly from the ABL Secured
Parties’ use of the Term Priority Collateral (except for those arising from the
gross negligence or willful misconduct of any Term Secured Party).

33



--------------------------------------------------------------------------------



 



          (f) The Term Agent and the other Term Secured Parties shall use
commercially reasonable efforts to not hinder or obstruct the ABL Agent and the
other ABL Secured Parties from exercising the rights described in Section 3.6(a)
hereof.
          (g) Subject to the terms hereof, the Term Agent may advertise and
conduct public auctions or private sales of the Term Priority Collateral without
notice (except as required by applicable law) to any ABL Secured Party, the
involvement of or interference by any ABL Secured Party or liability to any ABL
Secured Party as long as, in the case of an actual sale, the respective
purchaser assumes and agrees to the obligations of the Term Agent and the Term
Secured Parties under this Section 3.6.
     Section 3.7. Tracing of and Priorities in Proceeds. The ABL Agent, for
itself and on behalf of the ABL Secured Parties, and the Term Agent, for itself
and on behalf of the Term Secured Parties, further agree that prior to an
issuance of any notice of Exercise of Any Secured Creditor Remedies by such
Secured Party (unless a bankruptcy or insolvency Event of Default then exists),
any Proceeds of Collateral, whether or not deposited in Deposit Accounts subject
to control agreements, which are used by any Credit Party to acquire other
property which is Collateral shall not (solely as between the Agents and the
Lenders) be treated as Proceeds of Collateral for purposes of determining the
relative priorities in the Collateral which was so acquired.
     Section 3.8. Payments Over.
          (a) So long as the Discharge of Term Obligations has not occurred, any
Term Priority Collateral or Proceeds thereof not constituting ABL Priority
Collateral received by the ABL Agent or any other ABL Secured Party in
connection with the exercise of any right or remedy (including set off) relating
to the Term Priority Collateral shall be segregated and held in trust and
forthwith paid over to the Term Agent for the benefit of the Term Secured
Parties in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct. The Term Agent is hereby
authorized to make any such endorsements as agent for the ABL Agent or any such
other ABL Secured Parties. This authorization is coupled with an interest and is
irrevocable until such time as this Agreement is terminated in accordance with
its terms.
          (b) So long as the Discharge of ABL Obligations has not occurred, any
ABL Priority Collateral or Proceeds thereof not constituting Term Priority
Collateral received by the Term Agent or any Term Secured Parties in connection
with the exercise of any right or remedy (including set off) relating to the ABL
Priority Collateral shall be segregated and held in trust and forthwith paid
over to the ABL Agent for the benefit of the ABL Secured Parties in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The ABL Agent is hereby authorized to make
any such endorsements as agent for the Term Agent or any such Term Secured
Parties. This authorization is coupled with an interest and is irrevocable until
such time as this Agreement is terminated in accordance with its terms.
     Section 3.9. Legends. The ABL Agent acknowledges with respect to the ABL
Collateral Documents, on the one hand, and the Term Agent acknowledges with
respect to the

34



--------------------------------------------------------------------------------



 



Term Collateral Documents, on the other hand, that such documents will contain
the following legend:
Intercreditor Agreement. Notwithstanding anything herein to the contrary, the
security interest granted to the Administrative Agent, for the benefit of the
Secured Parties, herein and the exercise of any right or remedy by the
Administrative Agent hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.
ARTICLE 4.
APPLICATION OF PROCEEDS
     Section 4.1. Application of Proceeds.
          (a) Revolving Nature of ABL Obligations. The Term Agent, for and on
behalf of itself and the Term Secured Parties, expressly acknowledges and agrees
that (i) the ABL Credit Agreement includes a revolving commitment, that in the
ordinary course of business the ABL Agent and the ABL Lenders will apply
payments and make advances thereunder, and that no application of any Collateral
or the release of any Lien pursuant to Section 2.4 by the ABL Agent upon any
portion of the ABL Priority Collateral in connection with a permitted
disposition by the ABL Credit Parties under any ABL Credit Agreement shall
constitute the Exercise of Secured Creditor Remedies under this Agreement;
(ii) the amount of the ABL Obligations that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed, and
that the terms of the ABL Obligations may be modified, extended or amended from
time to time, and that the aggregate amount of the ABL Obligations may be
increased, replaced or refinanced, in each event, without notice to or consent
by the Term Secured Parties and without affecting the provisions hereof;
provided, however, that the aggregate outstanding principal amount of loans and
outstanding amount of letters of credit made, issued or incurred pursuant to the
ABL Documents shall not be increased to exceed the Maximum ABL Facility Amount;
and (iii) all ABL Priority Collateral received by the ABL Agent may be applied,
reversed, reapplied, credited, or reborrowed, in whole or in part, to the ABL
Obligations at any time; provided, however, that from and after the date on
which the ABL Agent (or any ABL Secured Party) or the Term Agent (or any Term
Secured Party) commences the Exercise of Any Secured Creditor Remedies, all
amounts received by the ABL Agent or any ABL Lender shall be applied as
specified in this Section 4.1. The Lien Priority shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of either the ABL Obligations or the Term Obligations, or any
portion thereof.
          (b) Application of Proceeds of ABL Priority Collateral. The ABL Agent
and the Term Agent hereby agree that all ABL Priority Collateral, ABL Priority
Proceeds and all other Proceeds thereof, received by either of them (i) in
connection with any Exercise of Secured Creditor Remedies with respect to the
ABL Priority Collateral, (ii) in connection with the exercise of any right or
remedy (including set off) relating to the ABL Priority Collateral, or
(iii) following the commencement of any Insolvency Proceeding, in each case,
shall be applied,

35



--------------------------------------------------------------------------------



 



          first, to the payment of reasonable costs and expenses of the ABL
Agent in connection with such Exercise of Secured Creditor Remedies,
          second, to the payment of the ABL Obligations (other than the Excess
ABL Obligations) in accordance with the ABL Documents until the Discharge of ABL
Obligations (other than the Excess ABL Obligations) shall have occurred;
          third, to the payment of the Term Obligations (other than the Excess
Term Obligations) in accordance with the Term Documents until the Discharge of
Term Obligations (other than the Excess Term Obligations) shall have occurred,
          fourth, to the payment of the Excess ABL Obligations under clause
(a) of the definition thereof in accordance with the ABL Documents until the
Discharge of ABL Obligations under clause (a) of the definition of Excess ABL
Obligations shall have occurred,
          fifth, to the payment of Excess Term Obligations relating to the
make-whole premium required to be paid pursuant to Section 3.3(a) and (b) of the
Term Loan Agreement;
          sixth, to the payment of the Excess ABL Obligations under clauses (b),
(c), and (d) of the definition thereof in accordance with the ABL Documents
until the Discharge of ABL Obligations shall have occurred,
          seventh, to the payment of the other Excess Term Obligations in
accordance with the Term Documents until the Discharge of Term Obligations shall
have occurred, and
          eighth, the balance, if any, to the Credit Parties or as a court of
competent jurisdiction may direct;
provided that if, in connection with an Insolvency Proceeding, the Lien granted
in favor of the ABL Agent or the ABL Secured Parties in respect of such ABL
Priority Collateral has been voided, avoided, subordinated, or otherwise
invalidated by a court of competent jurisdiction and the provisions of
Section 5.3 would not be effective, the Proceeds received with respect to the
ABL Priority Collateral subject to avoidance, subordination or invalidation
shall be applied, to the extent permitted under applicable law, to the payment
of the Term Obligations in accordance with the Term Documents until Discharge of
Term Obligations shall have occurred.
          (c) Application of Proceeds of Term Priority Collateral. The ABL Agent
and the Term Agent hereby agree that all Term Priority Collateral, Term Priority
Proceeds and all other Proceeds thereof, received by either of them (i) in
connection with any Exercise of Secured Creditor Remedies with respect to the
Term Priority Collateral, (ii) in connection with the exercise of any right or
remedy (including set off) relating to the Term Priority Collateral, or
(iii) following the commencement of any Insolvency Proceeding, in each case,
shall be applied,

36



--------------------------------------------------------------------------------



 



          first, to the payment of reasonable costs and expenses of the Term
Agent in connection with such Exercise of Secured Creditor Remedies,
          second, to the payment of the Term Obligations (other than the Excess
Term Obligations) in accordance with the Term Documents until the Discharge of
Term Obligations (other than the Excess Term Obligations) shall have occurred,
          third, to the payment of the ABL Obligations (other than the Excess
ABL Obligations) in accordance with the ABL Documents until the Discharge of ABL
Obligations (other than the Excess ABL Obligations) shall have occurred,
          fourth, to the payment of Excess Term Obligations relating to the
make-whole premium required to be paid pursuant to Section 3.3(a) and (b) of the
Term Loan Agreement,
          fifth, to the payment of the Excess ABL Obligations under clause
(a) in the definition thereof in accordance with the ABL Documents until the
Discharge of ABL Obligations under clause (a) in the definition of Excess ABL
Obligations shall have occurred,
          sixth, to the payment of the other Excess Term Obligations in
accordance with the Term Documents until the Discharge of Term Obligations shall
have occurred,
          seventh, to the payment of the Excess ABL Obligations under clauses
(b), (c) and (d) in the definition thereof in accordance with the ABL Documents
until the Discharge of ABL Obligations shall have occurred, and
          eighth, the balance, if any, to the Credit Parties or as a court of
competent jurisdiction may direct;
provided that if, in connection with an Insolvency Proceeding, the Lien granted
in favor of the Term Agent or the Term Secured Parties in respect of such Term
Priority Collateral has been voided, avoided, subordinated, or otherwise
invalidated by a court of competent jurisdiction and the provisions of
Section 5.3 would not be effective, the Proceeds received with respect to the
Term Priority Collateral subject to avoidance, subordination or invalidation
shall be applied, to the extent permitted under applicable law, to the payment
of the ABL Obligations in accordance with the ABL Documents until Discharge of
ABL Obligations shall have occurred.
          (d) Limited Obligation or Liability. In exercising remedies, whether
as a secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Term Agent or to any Term Secured Party, and the Term Agent
shall have no obligation or liability to the ABL Agent or any ABL Secured Party,
regarding the adequacy of any Proceeds or for any action or omission, except
solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement. Notwithstanding
anything to the contrary herein contained, none of the Parties hereto waives any
claim that it may have against a Secured Party on the grounds that any sale,
transfer or other disposition by the Secured Party was not commercially
reasonable in every respect as required by the Uniform Commercial Code.

37



--------------------------------------------------------------------------------



 



          (e) Turnover of Collateral After Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Term Agent or shall execute such
documents as the Term Agent may reasonably request (at the expense of the Term
Borrowers) to enable the Term Agent to have control over any Control Collateral
still in the ABL Agent’s possession, custody, or control in the same form as
received with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. Upon the Discharge of Term Obligations, the
Term Agent shall deliver to the ABL Agent or shall execute such documents as the
ABL Agent may reasonably request (at the expense of the relevant Credit Parties)
to enable the ABL Agent to have control over any Control Collateral still in the
Term Agent’s possession, custody or control in the same form as received with
any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct.
     Section 4.2. Specific Performance. Each of the ABL Agent and the Term Agent
is hereby authorized to demand specific performance of this Agreement, whether
or not any relevant Borrower or any Guarantor shall have complied with any of
the provisions of any of the Credit Documents, at any time when the other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each of the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Term Agent, for and on behalf of itself and the Term
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law that might be asserted as a bar to such remedy of specific
performance.
ARTICLE 5.
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
     Section 5.1. Notice of Acceptance and Other Waivers.
          (a) All ABL Obligations at any time made or incurred by any Borrower
or any Guarantor shall be deemed to have been made or incurred in reliance upon
this Agreement, and the Term Agent, on behalf of itself and the Term Secured
Parties, hereby waives notice of acceptance, or proof of reliance by the ABL
Agent or any ABL Secured Party of this Agreement, and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the ABL Obligations. All Term Obligations at any time made or incurred
by any Borrower or any Guarantor shall be deemed to have been made or incurred
in reliance upon this Agreement, and the ABL Agent, on behalf of itself and the
ABL Secured Parties, hereby waives notice of acceptance, or proof of reliance,
by the Term Agent or any Term Secured Party of this Agreement, and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the Term Obligations.
          (b) None of the ABL Agent, any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL
Documents, whether the ABL Agent or any ABL Secured Party has knowledge that the
honoring of (or failure to honor)

38



--------------------------------------------------------------------------------



 



any such request would constitute a default under the terms of any Term Loan
Agreement or any other Term Document or an act, condition, or event that, with
the giving of notice or the passage of time, or both, would constitute such a
default, or if the ABL Agent or any ABL Secured Party otherwise should exercise
any of its contractual rights or remedies under any ABL Documents (subject to
the terms and conditions hereof), neither the ABL Agent nor any ABL Secured
Party shall have any liability whatsoever to the Term Agent or any Term Secured
Party as a result of such action, omission, or exercise (so long as any such
exercise does not breach the terms and provisions of this Agreement). The ABL
Agent and the ABL Secured Parties shall be entitled to manage and supervise
their loans and extensions of credit under any ABL Credit Agreement and any of
the other ABL Documents as they may, in their sole discretion, deem appropriate,
and may manage their loans and extensions of credit without regard to any rights
or interests that the Term Agent or any of the Term Secured Parties have in the
Collateral, except as otherwise expressly set forth in this Agreement. The Term
Agent, on behalf of itself and the Term Secured Parties, agrees that neither the
ABL Agent nor any ABL Secured Party shall incur any liability as a result of a
sale, lease, license, application, or other disposition of all or any portion of
the Collateral or Proceeds thereof, pursuant to the ABL Documents, so long as
such disposition is conducted in accordance with mandatory provisions of
applicable law and does not breach the provisions of this Agreement.
          (c) None of the Term Agent, any Term Secured Party or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the Term Agent or any Term
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any Term Loan Agreement or any of the other Term
Documents, whether the Term Agent or any Term Secured Party has knowledge that
the honoring of (or failure to honor) any such request would constitute a
default under the terms of any ABL Credit Agreement or any other ABL Document or
an act, condition, or event that, with the giving of notice or the passage of
time, or both, would constitute such a default, or if the Term Agent or any Term
Secured Party otherwise should exercise any of its contractual rights or
remedies under the Term Documents (subject to the terms and conditions hereof),
neither the Term Agent nor any Term Secured Party shall have any liability
whatsoever to the ABL Agent or any ABL Secured Party as a result of such action,
omission, or exercise (so long as any such exercise does not breach the terms
and provisions of this Agreement). The Term Agent and the Term Secured Parties
shall be entitled to manage and supervise their loans under the Term Documents
as they may, in their sole discretion, deem appropriate, and may manage their
loans without regard to any rights or interests that the ABL Agent or any ABL
Secured Party has in the Collateral, except as otherwise expressly set forth in
this Agreement. The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that none of the Term Agent or the Term Secured Parties shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Term Documents, so long as such disposition is conducted in accordance with
mandatory provisions of applicable law and does not breach the provisions of
this Agreement.

39



--------------------------------------------------------------------------------



 



     Section 5.2. Modifications to ABL Documents and Term Documents.
          (a) The ABL Agent and the ABL Secured Parties may at any time and from
time to time and without the consent of or notice to the Term Agent or any Term
Secured Party, without incurring any liability to the Term Agent or any Term
Secured Party and without impairing or releasing any rights or obligations
hereunder or otherwise, amend, restate, supplement, modify, waive, substitute,
renew, refinance, or replace any or all of the ABL Documents; provided, however,
that without the consent of the Term Agent, the ABL Secured Parties shall not
amend, restate, supplement, modify, waive, substitute, renew, refinance or
replace any or all of the ABL Documents to:
          (1) increase the rates of interest set forth in the definition of
“Applicable Margin” as defined in the ABL Credit Agreement by more than 2.00%
per annum at any level of the pricing grid applicable thereto (other than any
increase occurring because of fluctuations in underlying rate indices or the
imposition of the rate specified in Section 5.11 of the ABL Credit Agreement),
or increase the percentage set forth in Section 5.11 (default rate) by more than
2.00% per annum above the rate applicable thereto (other than any increase
occurring because of fluctuations in underlying rate indices), or increase the
percentages set forth in Sections 2.2.1 (“Existing Commitment Fee”) and 2.2.2
(“Extended Commitment Fee”) of the ABL Credit Agreement, in each case, by more
than 0.75% per annum above the rate applicable thereto (other than any increase
occurring because of fluctuations in underlying rate indices);
          (2) amend or waive any requirement set forth in Section 10.1 (Minimum
Excess Availability) of the ABL Credit Agreement, if the effect of (x) any such
amendment would be to decrease in any manner the required amount of minimum
Excess Availability set forth in the ABL Credit Agreement or (y) any such waiver
would permit the Borrowers to obtain loans under the ABL Credit Agreement in an
amount which would violate (except as a result of an Inadvertent Overadvance or
a Protective Overadvance) the minimum Excess Availability requirement set forth
in such Section 10.1 of the ABL Credit Agreement;
          (3) shorten the scheduled maturity of the ABL Obligations;
          (4) change any conditions, covenants, defaults or events of default
thereunder that expressly restricts any Credit Party from making payments of the
Term Obligations that would otherwise be permitted under the ABL Credit
Agreement other than as expressly provided herein;
          (5) increase the sum of the then outstanding aggregate principal
amount of the loans and outstanding Letters of Credit made, issued or incurred
under the ABL Credit Agreement and any DIP Financing in excess of the amount of
the Maximum ABL Facility Amount;
          (6) change the definition of “Aggregate Borrowing Base” contained in
the ABL Credit Agreement and any component definition thereof, and any
definitions

40



--------------------------------------------------------------------------------



 



relating to reserves (including, without limitation, the definitions for
“Landlord Reserve”, “Shrink Reserve”, “Inventory Reserve”, “Hedge Reserve”, “Net
Debt Reserve”, “Purchase Card Reserve”, “Equity Reserve”, “Term Borrowing Base
Reserve” “Other Reserves”, “Customer Deposit Reserve”, “Customer Credit
Liability Reserve” or any component definition thereof), each as set forth in
the ABL Credit Agreement, in a manner which would effect an increase in the ABL
Borrowing Base;
          (7) change the definitions of “Adjusted Excess Availability”, “Excess
Availability”, “Base Rate”, “Borrowing Base Report”, “Cash Management Services”,
“Cash Dominion Event”, “Cash Dominion Cure Event”, “Eurocurrency Base Rate”,
“Eurocurrency Rate”, “Excess Purchase Card Obligations”, “Incremental Seasonal
Amount”, “Net Debt”, or “Seasonal Availability Period” and any component
definition thereof, in each case, in a manner that would result in greater
availability or would be detrimental in any respect to the Term Agent or the
Term Secured Parties as determined by the Term Agent in its reasonable
discretion;
          (8) waive the conditions to borrowing set forth in Section 12.7 of the
ABL Credit Agreement; or
          (9) provide for any amendment or waiver fees that are not reasonable
and based on market standards at such time.
Nothing contained herein shall limit, restrict or impair the discretionary
rights and ability of the ABL Agent to impose or establish any and all reserves
that are not specifically defined or implemented in the ABL Credit Agreement as
in effect as of the date hereof, and to thereafter reduce or eliminate such
reserves, or to determine the eligibility of Collateral for inclusion in the
calculation of the ABL Borrowing Base, in each case, as provided in the ABL
Credit Agreement as in effect as of the date hereof; provided, that the ABL
Agent agrees to impose a methodology no less restrictive than that used as of
the date hereof in determining reserves or eligibility. The Maximum ABL Facility
Amount is not a limitation on the discretionary rights and ability of the ABL
Agent to impose or establish any and all reserves, and to thereafter reduce or
eliminate such reserves in accordance with the terms of this Agreement.
          (b) The Term Agent and the Term Secured Parties may at any time and
from time to time and without consent of or notice to the ABL Secured Parties,
without incurring any liability to the ABL Secured Parties and without impairing
or releasing any rights or obligations hereunder or otherwise, amend, restate,
supplement, modify, waive, substitute, renew, refinance or replace any or all of
the Term Documents; provided, however, that without the consent of the ABL
Agent, the Term Agent and the Term Secured Parties shall not amend, restate,
supplement, modify, waive, substitute, renew, refinance or replace any or all of
the Term Documents to:
          (1) increase the aggregate outstanding principal amount of the Term
Obligations;
          (2) increase the rate of interest set forth in Section 2.7 of the Term
Loan Agreement by more than 2.00% per annum (other than any increase occurring

41



--------------------------------------------------------------------------------



 



because of fluctuations in underlying rate indices or the imposition of the
default rate set forth in Section 5.11 of the Term Loan Agreement) or increase
the percentage with respect to the default rate set forth in Section 5.11 of the
Term Loan Agreement by more than 2.00% per annum above the rate applicable
thereto on the date hereof;
          (3) shorten the scheduled maturity of the Term Obligations;
          (4) require any mandatory prepayments or scheduled repayments of the
Term Obligations except as provided in the Term Documents as in effect on the
date hereof or require that any payment on the Term Obligations be made earlier
than the date originally scheduled for such payment;
          (5) amend any requirement set forth in Section 10.1 (Minimum Excess
Availability) of the Term Loan Agreement or any defined term used therein, if
the effect of any such amendment would be to increase in any manner the required
amount of minimum “Excess Availability” or “Adjusted Excess Availability” set
forth therein as in effect on the date hereof;
          (6) change the definition of “ABL Borrowing Base” contained in the
Term Loan Agreement and any component definition thereof in a manner which would
effect a decrease in the ABL Borrowing Base;
          (7) change the definitions of “Adjusted Excess Availability”, “Excess
Availability”, “Minimum Excess Availability”, “Availability Requirement”, “Base
Rate”, “Seasonal Availability Requirement”, “Eurocurrency Base Rate”,
“Eurocurrency Rate”, or “Term Borrowing Base Reserve” and any component
definition thereof;
          (8) change any conditions, covenants, defaults or events of default
thereunder that expressly restricts any Credit Party from making payments of the
ABL Obligations that would otherwise be permitted under the Term Documents as in
effect on the date hereof; or
          (9) provide for any amendment or waiver fees that are not reasonable
and based on market standards at such time.
          (c) Subject to Sections 5.2(a) and (b) above, the ABL Obligations and
the Term Obligations may be refinanced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is required to
permit the refinancing transaction under any ABL Document or any Term Document)
of the ABL Agent, the ABL Secured Parties, the Term Agent or the Term Secured
Parties, as the case may be, all without affecting the Lien Priorities provided
for herein or the other provisions hereof, provided, however, that the holders
of such refinancing Indebtedness (or an authorized agent or trustee on their
behalf) bind themselves in writing to the terms of this Agreement pursuant to
such documents or agreements (including amendments or supplements to this
Agreement) as the ABL Agent or the Term Agent, as the case may be, shall
reasonably request and in form and substance reasonably acceptable to the ABL
Agent or the Term Agent, as the case may be, and any such refinancing
transaction shall be in accordance with any applicable provisions of both the
ABL Documents and the Term Documents (to the extent such documents survive the
refinancing).

42



--------------------------------------------------------------------------------



 



     Section 5.3. Reinstatement and Continuation of Agreement.
          (a) If the ABL Agent or any ABL Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the ABL Obligations (an “ABL Recovery”),
then the ABL Obligations shall be reinstated to the extent of such ABL Recovery.
If this Agreement shall have been terminated prior to such ABL Recovery, this
Agreement shall be reinstated in full force and effect in the event of such ABL
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement, but such reinstatement shall not impose an obligation on the Term
Agent or Term Secured Parties to disgorge payments previously made, including
from the Proceeds of ABL Priority Collateral. All rights, interests, agreements,
and obligations of the ABL Agent, the Term Agent, the ABL Secured Parties, and
the Term Secured Parties under this Agreement shall remain in full force and
effect and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to, or a discharge of any Borrower or any
Guarantor in respect of the ABL Obligations or the Term Obligations. No priority
or right of the ABL Agent or any ABL Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
any Borrower or any Guarantor or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the ABL Documents, regardless of any
knowledge thereof which the ABL Agent or any ABL Secured Party may have.
          (b) If the Term Agent or any Term Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Term Obligations (a “Term Recovery”),
then the Term Obligations shall be reinstated to the extent of such Term
Recovery. If this Agreement shall have been terminated prior to such Term
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Term Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement, but such reinstatement shall not impose an
obligation on the ABL Agent or ABL Secured Parties to disgorge payments
previously made, including from Proceeds of Term Priority Collateral. All
rights, interests, agreements, and obligations of the ABL Agent, the Term Agent,
the ABL Secured Parties, and the Term Secured Parties under this Agreement shall
remain in full force and effect and shall continue irrespective of the
commencement of, or any discharge, confirmation, conversion, or dismissal of,
any Insolvency Proceeding by or against any Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Borrower or any Guarantor in respect of the ABL Obligations or
the Term Obligations. No priority or right of the Term Agent or any Term Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Term Documents, regardless of any knowledge thereof which the Term Agent or
any Term Secured Party may have.

43



--------------------------------------------------------------------------------



 



ARTICLE 6.
INSOLVENCY PROCEEDINGS
     Section 6.1. DIP Financing.
          (a) If any ABL Borrower or any ABL Guarantor shall be subject to any
Insolvency Proceeding at any time prior to the Discharge of ABL Obligations, and
the ABL Agent or the ABL Secured Parties shall seek to provide any ABL Borrower
or any ABL Guarantor with, or consent to a third party providing, any financing
under Section 364 of the Bankruptcy Code or consent to any order for the use of
cash collateral constituting ABL Priority Collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws or
under a court order in respect of measures granted with similar effect under any
foreign Debtor Relief Laws) (each, a “DIP Financing”), with such DIP Financing
to be secured by all or any portion of the Collateral (including assets that,
but for the application of Section 552 of the Bankruptcy Code (or any similar
provision of any foreign Debtor Relief Laws) would be Collateral), then the Term
Agent, on behalf of itself and the Term Secured Parties, agrees that it will
raise no objection and will not support any objection to such DIP Financing or
use of cash collateral or to the Liens securing the same on the grounds of a
failure to provide “adequate protection” for the Liens of the Term Agent
securing the Term Obligations (and will not request any adequate protection
solely as a result of such DIP Financing or use of cash collateral that is ABL
Priority Collateral except as permitted by Section 6.3(c)(i)), so long as
(i) the Term Agent retains its Lien on the Collateral to secure the Term
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under any Debtor Relief Laws) and, as to the Term
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the subject Debtor Relief Laws and any Lien
on the Term Priority Collateral securing such DIP Financing is junior and
subordinate to the Lien of the Term Agent on the Term Priority Collateral,
(ii) all Liens on ABL Priority Collateral securing any such DIP Financing shall
be senior to or on a parity with the Liens of the ABL Agent and the ABL Secured
Parties securing the ABL Obligations on ABL Priority Collateral, (iii) the
aggregate principal amount of loans and letter of credit accommodations
outstanding under any such DIP Financing, together with the aggregate
outstanding principal amount of loans and outstanding amount of letters of
credit made, issued or incurred pursuant to the ABL Documents, does not exceed
the Maximum ABL Facility Amount and (iv) the foregoing provisions of this
Section 6.1(a) shall not be deemed to limit the rights of the Term Agent or any
Term Secured Party to object to DIP Financing or the use of cash collateral on
any grounds other than the failure to provide “adequate protection” for the
Liens of the Term Agent and the Term Secured Parties.
          (b) All Liens granted to the ABL Agent or the Term Agent in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
by the Parties to be and shall be deemed to be subject to the Lien Priority and
the other terms and conditions of this Agreement.
          (c) The Term Agent and the Term Secured Parties hereby agree that they
shall not offer, and shall not permit any Affiliate of any of them to offer, to
provide any DIP Financing to the Credit Parties in any Insolvency Proceeding or
endorse the provision of any DIP Financing to the Credit Parties in any
Insolvency Proceeding pursuant to which Liens that are senior or pari

44



--------------------------------------------------------------------------------



 



passu in priority to the Liens securing the ABL Obligations are granted on the
ABL Priority Collateral. The ABL Agent and the ABL Secured Parties hereby agree
that they shall not offer, and shall not permit any Affiliate of any of them to
offer, to provide any DIP Financing to the Credit Parties in any Insolvency
Proceeding or endorse the provision of any DIP Financing to the Credit Parties
in any Insolvency Proceeding pursuant to which Liens that are senior or pari
passu in priority to the Liens securing the Term Obligations are granted on the
Term Priority Collateral. Nothing contained herein shall be deemed to limit the
rights of the ABL Agent or any ABL Secured Party to object to DIP Financing or
the use of cash collateral on any grounds.
     Section 6.2. Relief From Stay. Until the Discharge of ABL Obligations has
occurred, the Term Agent, on behalf of itself and the Term Secured Parties,
agrees not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the ABL Priority Collateral
without the ABL Agent’s express written consent. Until the Discharge of Term
Obligations has occurred, the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the Term Priority
Collateral without the Term Agent’s express written consent. In addition,
neither the Term Agent nor the ABL Agent shall seek any relief from the
automatic stay with respect to any Collateral without providing three (3) days’
prior written notice to the other, unless such period is agreed by both the ABL
Agent and the Term Agent to be modified or unless the ABL Agent or Term Agent,
as applicable, makes a good faith determination that either (A) the ABL Priority
Collateral or the Term Priority Collateral, as applicable, will decline speedily
in value or (B) the failure to take any action will have a reasonable likelihood
of endangering the ABL Agent’s or the Term Agent’s ability to realize upon its
Collateral.
     Section 6.3. No Contest; Adequate Protection.
          (a) The Term Agent, on behalf of itself and the Term Secured Parties,
agrees that, prior to the Discharge of ABL Obligations, none of them shall
contest (or support any other Person contesting) (i) any request by the ABL
Agent or any ABL Secured Party for adequate protection of its interest in the
Collateral in compliance with the terms of this Agreement, (ii) any proposed
provision of DIP Financing by the ABL Agent and some or all of the ABL Secured
Parties consistent with Section 6.1 on adequate protection grounds, or (iii) any
objection by the ABL Agent or any ABL Secured Party to any motion, relief,
action, or proceeding based on a claim by the ABL Agent or any ABL Secured Party
that its interests in the Collateral are not adequately protected (or any other
similar request under any law applicable to an Insolvency Proceeding), so long
as (x) any Liens granted to the ABL Agent as adequate protection of its
interests are subject to this Agreement and (y) any payments with respect to
such adequate protection are not made with the Proceeds of Term Priority
Collateral.
          (b) The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that, prior to the Discharge of Term Obligations, none of them shall
contest (or support any other Person contesting) (i) any request by the Term
Agent or any Term Secured Party for adequate protection of its interest in the
Collateral (unless in contravention of Section 6.1(a) above) or (ii) any
objection by the Term Agent or any Term Secured Party to any motion, relief,
action or proceeding based on a claim by the Term Agent or any Term Secured
Party that its interests in the Collateral (unless in contravention of
Section 6.1(a) above) are not adequately protected (or

45



--------------------------------------------------------------------------------



 



any other similar request under any law applicable to an Insolvency Proceeding),
so long as (x) any Liens granted to the Term Agent as adequate protection of its
interests are subject to this Agreement and (y) any payments with respect to
such adequate protection are not made with the Proceeds of ABL Priority
Collateral, except that, subject to the following conditions, the ABL Agent will
not contest adequate protection payments of interest at the contract rate and
reasonable fees and expenses of the Term Agent from Proceeds of ABL Priority
Collateral: (a) such payments are approved by a final order of the bankruptcy
court approving DIP Financing or the use of cash collateral consented to by the
ABL Agent, (b) the ABL Secured Parties are also receiving adequate protection
payments covering their interest and fees and expenses, and (c) the amount of
such payments is added to the Maximum ABL Facility Amount.
          (c) Notwithstanding the foregoing provisions in this Section 6.3, in
any Insolvency Proceeding:
               (i) in the event that the ABL Agent, on behalf of itself or any
of the ABL Secured Parties, is granted adequate protection with respect to the
ABL Priority Collateral in the form of additional collateral (even if such
collateral is not of a type which would otherwise have constituted ABL Priority
Collateral), then the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees that the Term Agent, on behalf of itself or any of the Term
Secured Parties, may seek or request (and the ABL Secured Parties will not
oppose such request) adequate protection with respect to its interests in such
Collateral in the form of a Lien on the same additional collateral, which Lien
will be subordinated to the Liens securing the ABL Obligations on the same basis
as the other Liens of the Term Agent on ABL Priority Collateral; and
               (ii) in the event that the Term Agent, on behalf of itself or any
of the Term Secured Parties, is granted adequate protection in respect of Term
Priority Collateral in the form of additional collateral (even if such
collateral is not of a type which would otherwise have constituted Term Priority
Collateral), then the Term Agent, on behalf of itself and the Term Secured
Parties, agrees that the ABL Agent on behalf of itself or any of the ABL Secured
Parties, may seek or request (and the Term Secured Parties will not oppose such
request) adequate protection with respect to its interests in such Collateral in
the form of a Lien on the same additional collateral, which Lien will be
subordinated to the Liens securing the Term Obligations on the same basis as the
other Liens of the ABL Agent on Term Priority Collateral.
               (iii) except as otherwise expressly set forth in Section 6.1 or
in connection with the exercise of remedies with respect to (A) the ABL Priority
Collateral, nothing herein shall limit the rights of the Term Agent or the Term
Secured Parties from seeking adequate protection with respect to their rights in
the Term Priority Collateral in any Insolvency Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise)
or (B) the Term Priority Collateral, nothing herein shall limit the rights of
the ABL Agent or the ABL Secured Parties from seeking adequate protection with
respect to their rights in the ABL Priority Collateral in any Insolvency
Proceeding (including adequate protection in the form of a cash payment,
periodic cash payments or otherwise).
          (d) Neither the Term Agent nor any Term Secured Party shall oppose or
seek to challenge any claim by the ABL Agent or any ABL Secured Party for
allowance in any

46



--------------------------------------------------------------------------------



 



Insolvency Proceeding of ABL Obligations consisting of post-petition interest,
fees or expenses to the extent of the value of the Lien securing any ABL Secured
Party’s claim, without regard to the existence of the Lien of the Term Agent on
behalf of the Term Secured Parties on the ABL Priority Collateral.
          (e) Neither the ABL Agent nor any other ABL Secured Party shall oppose
or seek to challenge any claim by the Term Agent or any Term Secured Party for
allowance in any Insolvency Proceeding of Term Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
securing any Term Secured Party’s claim, without regard to the existence of the
Lien of the ABL Agent on behalf of the ABL Secured Parties on the Term Priority
Collateral.
     Section 6.4. Asset Sales. The Term Agent agrees, on behalf of itself and
the Term Secured Parties, that it will not oppose any sale consented to by the
ABL Agent of any ABL Priority Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws) so long as the Proceeds of
such sale are applied in accordance with this Agreement. The ABL Agent agrees,
on behalf of itself and the ABL Secured Parties, that it will not oppose any
sale consented to by the Term Agent of any Term Priority Collateral pursuant to
Section 363(f) of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding or under a court order in respect of
measures granted with similar effect under any foreign Debtor Relief Laws) so
long as the Proceeds of such sale are applied in accordance with this Agreement.
If such sale of Collateral includes both ABL Priority Collateral and Term
Priority Collateral, the parties agree that they will support the debtor in
obtaining a bid from a nationally recognized liquidator as a stalking horse bid.
The allocation of purchase price contained in any purchase agreement relating to
such sale shall not control such allocation, unless agreed to by the ABL Agent
and the Term Agent.
     Section 6.5. Separate Grants of Security and Separate Classification. Each
Term Secured Party and each ABL Secured Party acknowledges and agrees that
(i) the grants of Liens pursuant to the ABL Collateral Documents and the Term
Collateral Documents constitute two separate and distinct grants of Liens and
(ii) because of, among other things, their differing rights in the Collateral,
the Term Obligations are fundamentally different from the ABL Obligations and
must be separately classified in any plan of reorganization (or other plan of
similar effect under any Debtor Relief Laws) proposed or adopted in an
Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Secured Parties and the Term Secured Parties in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the ABL Secured Parties and the Term
Secured Parties hereby acknowledge and agree that all distributions shall be
made as if there were separate classes of ABL Obligation claims and Term
Obligation claims against the Credit Parties, with the effect being that, to the
extent that the aggregate value of the ABL Priority Collateral or Term Priority
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties), the ABL Secured Parties or the Term Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest that is available from each
pool of

47



--------------------------------------------------------------------------------



 



Priority Collateral for each of the ABL Secured Parties and the Term Secured
Parties, respectively, before any distribution is made in respect of the claims
held by the other Secured Parties from such Priority Collateral, with such other
Secured Parties hereby acknowledging and agreeing to turn over to the ABL
Secured Parties and the Term Secured Parties, as the case may be, amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries.
     Section 6.6. Enforceability. The provisions of this Agreement are intended
to be and shall be enforceable under Section 510(a) of the Bankruptcy Code.
     Section 6.7. ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Agent and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of any change in the time, place or manner of payment of, or
in any other term of, all or any portion of the ABL Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any ABL
Document in accordance with the terms hereof.
     Section 6.8. Term Obligations Unconditional. All rights of the Term Agent
hereunder, all agreements and obligations of the ABL Agent and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of any change in the time, place or manner of payment of, or
in any other term of, all or any portion of the Term Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any Term
Document in accordance with the terms hereof.
     Section 6.9. Reorganization Securities. Subject to the ability of the ABL
Secured Parties and the Term Secured Parties, as applicable, to support or
oppose confirmation or approval of any plan of reorganization as provided
herein, if, in any Insolvency Proceeding, debt obligations of the reorganized
debtor secured by Liens upon any property of the reorganized debtor are
distributed pursuant to a plan of reorganization, both on account of ABL
Obligations and on account of Term Obligations, then, to the extent the debt
obligations distributed on account of the ABL Obligations and on account of the
Term Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the debt obligations so
distributed, to the Liens securing such debt obligations and the distribution of
Proceeds thereof.
     Section 6.10. Rights as Unsecured Creditors. Except as expressly provided
in this Agreement, nothing contained herein shall affect the rights or claims of
any Agent or any Secured Party as an unsecured creditor in any Insolvency
Proceeding, and the Agents and the Secured Parties shall retain all such rights
and claims.
ARTICLE 7.
MISCELLANEOUS
     Section 7.1. Rights of Subrogation. The Term Agent, for and on behalf of
itself and the Term Secured Parties, agrees that no payment to the ABL Agent or
any ABL Secured

48



--------------------------------------------------------------------------------



 



Party pursuant to the provisions of this Agreement shall entitle the Term Agent
or any Term Secured Party to exercise any rights of subrogation in respect
thereof until the Discharge of ABL Obligations shall have occurred. Following
the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Agent or any Term Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the ABL Obligations resulting from payments to the ABL
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent are paid by such Person upon request for payment thereof. The ABL
Agent, for and on behalf of itself and the ABL Secured Parties, agrees that no
payment to the Term Agent or any Term Secured Party pursuant to the provisions
of this Agreement shall entitle the ABL Agent or any ABL Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
Term Obligations shall have occurred. Following the Discharge of Term
Obligations, the Term Agent agrees to execute such documents, agreements, and
instruments as the ABL Agent or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Term Obligations resulting from payments to the Term Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Term Agent are paid by
such Person upon request for payment thereof.
     Section 7.2. Further Assurances. The Parties will, at their own expense and
at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agent or the Term Agent to exercise and enforce its rights and remedies
hereunder; provided, however, that no Party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any other
action referred to in this Section 7.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
Party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.
     Section 7.3. Representations. The Term Agent represents and warrants to the
ABL Agent that it has the requisite power and authority under the Term Documents
to enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Term Secured Parties and that this Agreement shall be
binding obligations of the Term Agent and the Term Secured Parties, enforceable
against the Term Agent and the Term Secured Parties in accordance with its
terms. The ABL Agent represents and warrants to the Term Agent that it has the
requisite power and authority under the ABL Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
ABL Secured Parties and that this Agreement shall be binding obligations of the
ABL Agent and the ABL Secured Parties, enforceable against the ABL Agent and the
ABL Secured Parties in accordance with its terms.
     Section 7.4. Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the Term Agent and the ABL Agent
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which

49



--------------------------------------------------------------------------------



 



given; provided, however, that this Agreement may be amended from time to time,
without the consent of either Agent, to add additional Credit Parties, whereupon
such Person will be bound by the terms hereof to the same extent as if it had
executed and delivered this Agreement as of the date hereof.
     Section 7.5. Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, sent
electronically in PDF or similar format or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic transmission or five (5) days after deposit in the United States mail
(certified, with postage prepaid and properly addressed). For the purposes
hereof, the addresses of the parties hereto (until notice of a change thereof is
delivered as provided in this Section) shall be as set forth below or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

         
 
  ABL Agent:   Bank of America, N.A.
 
      100 Federal Street
 
      MA5 100 09-09
 
      Boston, Massachusetts 02110
 
      Attention: Kathleen Dimock
 
      kathleen.dimock@baml.com
 
       
 
  Term Agent:   GA Capital, LLC
 
      One Post Office Square
 
      Suite 3765
 
      Boston, Massachusetts 02110
 
      Attention: Daniel Platt
 
      dplatt@greatamerican.com

     Section 7.6. No Waiver; Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
     Section 7.7. Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations and the Discharge of Term
Obligations shall have occurred, (b) be binding upon the Parties and their
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Parties and their respective successors, transferees and assigns. Nothing
herein is intended, or shall be construed to give, any other Person any right,
remedy or claim under, to or in respect of this Agreement or any Collateral. All
references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), the ABL Agent, any ABL Secured Party, the Term Agent, or any Term Secured
Party may assign or otherwise transfer all or any portion of the ABL Obligations
or the Term Obligations,

50



--------------------------------------------------------------------------------



 



as applicable, to any other Person (other than any Borrower, any Guarantor or
any Affiliate of any Borrower or any Guarantor and any Subsidiary of any
Borrower or any Guarantor, and such other Person shall thereupon become vested
with all the rights and obligations in respect thereof granted to the ABL Agent,
the Term Agent, any ABL Secured Party, or any Term Secured Party, as the case
may be, herein or otherwise. The ABL Secured Parties and the Term Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide Indebtedness to, or for the benefit of, any Credit Party on the faith
hereof.
     Section 7.8. Governing Law; Entire Agreement. The validity, performance,
and enforcement of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (excluding the laws
applicable to conflicts or choice of law (other than the New York General
Obligations Law §5-1401)). This Agreement constitutes the entire agreement and
understanding among the Parties with respect to the subject matter hereof and
supersedes any prior agreements, written or oral, with respect thereto.
     Section 7.9. Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
     Section 7.10. No Third Party Beneficiaries. This Agreement is solely for
the benefit of the ABL Agent, the ABL Secured Parties, the Term Agent and the
Term Secured Parties. No other Person (including any Borrower, any Guarantor or
any Affiliate of any Borrower or any Guarantor, or any Subsidiary of any
Borrower or any Guarantor) shall be deemed to be a third party beneficiary of
this Agreement.
     Section 7.11. Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.
     Section 7.12. Severability. If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate the Lien Priority or the
application of Proceeds and other priorities set forth in this Agreement.
     Section 7.13. VENUE; JURY TRIAL WAIVER.
          (a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH

51



--------------------------------------------------------------------------------



 



ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT ANY ABL SECURED PARTY OR ANY TERM SECURED PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY TERM DOCUMENTS,
OR ANY ABL DOCUMENTS AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
          (b) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
          (c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
     Section 7.14. Intercreditor Agreement. This Agreement is the Intercreditor
Agreement referred to in the ABL Credit Agreement and the Term Loan Agreement.
Nothing in this Agreement shall be deemed to subordinate the obligations due to
(i) any ABL Secured Party to the obligations due to any Term Secured Party or
(ii) any Term Secured Party to the obligations due to any ABL Secured Party (in
each case, whether before or after the occurrence of an Insolvency Proceeding),
it being the intent of the Parties that this Agreement shall effectuate a
subordination of Liens but not a subordination of Indebtedness.
     Section 7.15. No Warranties or Liability. The Term Agent and the ABL Agent
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document or any Term Document. Except as
otherwise provided in this Agreement, the Term Agent and the ABL Agent will be
entitled to manage and supervise their respective extensions of credit to any
Credit Party in accordance with law and their usual practices, modified from
time to time as they deem appropriate.
     Section 7.16. Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of any ABL Document or any Term
Document, the provisions of this Agreement shall govern.

52



--------------------------------------------------------------------------------



 



     Section 7.17. Information Concerning Financial Condition of the Credit
Parties. Each of the Term Agent and the ABL Agent hereby assumes responsibility
for keeping itself informed of the financial condition of the Credit Parties and
all other circumstances bearing upon the risk of nonpayment of the ABL
Obligations or the Term Obligations. The Term Agent and the ABL Agent hereby
agree that no party shall have any duty to advise any other party of information
known to it regarding such condition or any such circumstances. In the event the
Term Agent or the ABL Agent, in its sole discretion, undertakes at any time or
from time to time to provide any information to any other party to this
Agreement, (a) it shall be under no obligation (i) to provide any such
information to such other party or any other party on any subsequent occasion
except as required pursuant to Section 3.3, (ii) to undertake any investigation
not a part of its regular business routine, or (iii) to disclose any other
information, or (b) it makes no representation as to the accuracy or
completeness of any such information and shall not be liable for any information
contained therein, and (c) the Party receiving such information hereby to hold
the other Party harmless from any action the receiving Party may take or
conclusion the receiving Party may reach or draw from any such information, as
well as from and against any and all losses, claims, damages, liabilities, and
expenses to which such receiving Party may become subject arising out of or in
connection with the use of such information.
[Remainder of page intentionally left blank.]

53